       Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 1 of 54



 1    XAVIER BECERRA
      Attorney General of California
 2    MARK R. BECKINGTON
      ANTHONY R. HAKL
 3    Supervising Deputy Attorneys General
      GABRIELLE D. BOUTIN, SBN 267308
 4    ANNA T. FERRARI, SBN 261579
      TODD GRABARSKY, SBN 286999
 5    R. MATTHEW WISE, SBN 238485
      NOREEN P. SKELLY, SBN 186135
 6    Deputy Attorneys General
        1300 I Street, Suite 125
 7      P.O. Box 944255
        Sacramento, CA 94244-2550
 8      Telephone: (916) 210-6053
        Fax: (916) 324-8835
 9      E-mail: Gabrielle.Boutin@doj.ca.gov
      Attorneys for Plaintiff State of California, by and
10    through Attorney General Xavier Becerra
11    (Additional counsel listed on following page)
12
                              IN THE UNITED STATES DISTRICT COURT
13
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
                                       SAN FRANCISCO DIVISION
15

16

17   STATE OF CALIFORNIA, by and through                  3:18-cv-01865
     Attorney General Xavier Becerra,
18
                                             Plaintiff,
19                                                        TRIAL DECLARATION OF BERNARD
                    v.                                    L. FRAGA, PH.D.
20

21   WILBUR L. ROSS, JR., in his official                 Dept:         3
     capacity as Secretary of the U.S.                    Judge:        The Honorable Richard G.
22   Department of Commerce; U.S.                                       Seeborg
     DEPARTMENT OF COMMERCE; RON                          Trial Date:   January 7, 2019
23   JARMIN, in his official capacity as Acting           Action Filed: March 26, 2018
     Director of the U.S. Census Bureau; U.S.
24   CENSUS BUREAU; DOES 1-100,

25                                       Defendants.

26

27

28
       Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 2 of 54



 1

 2

 3   Additional counsel:                         Barbara J. Parker
                                                 City Attorney for the City of Oakland
 4   Charles L. Coleman III, SBN 65496           Maria Bee
                                                 Chief Assistant City Attorney
 5   David I. Holtzman                           Erin Bernstein, SBN 231539
     HOLLAND & KNIGHT LLP                        Supervising Deputy City Attorney
 6   50 California Street, 28th Floor            Malia McPherson
     San Francisco, CA 94111                     Deputy City Attorney
 7   Telephone: (415) 743-6970                   City Hall, 6th Floor
     Fax: (415) 743-6910                         1 Frank Ogawa Plaza
 8   Email: charles.coleman@hklaw.com            Oakland, California 94612
                                                 Telephone: (510) 238-3601
 9                                               Fax: (510) 238-6500
     Mike Feuer                                  Email: ebernstein@oaklandcityattorney.org
10   City Attorney for the City of Los Angeles
     Valerie Flores, SBN 138572
11   Managing Senior Assistant City Attorney     John Luebberke, SBN 164893
     200 North Main Street, 7th Floor, MS 140    City Attorney for the City of Stockton
12   Los Angeles, CA 90012                       425 N. El Dorado Street, 2nd Floor
     Telephone: (213) 978-8130                   Stockton, CA 95202
13   Fax: (213) 978-8222                         Telephone: (209) 937-8333
     Email: Valerie.Flores@lacity.org            Fax: (209) 937-8898
14                                               Email: John.Luebberke@stocktonca.gov

15   Harvey Levine, SBN 61880
     City Attorney for the City of Fremont       Sue Ann Salmon Evans, SBN 151562
16   3300 Capitol Ave.                           SEvans@DWKesq.com
     Fremont, CA 94538                           Keith A. Yeomans, SBN 245600
17   Telephone: (510) 284-4030
     Fax: (510) 284-4031                         KYeomans@DKWesq.com
18   Email: hlevine@fremont.gov                  DANNIS WOLIVER KELLEY
                                                 115 Pine Avenue, Suite 500
19                                               Long Beach, CA 90802
     Charles Parkin                              Telephone: 562.366.8500
20   City Attorney for the City of Long Beach    Fax: 562.366.8505
      Michael K. Mais, SBN 90444                 Attorneys for Plaintiff-Intervenor
21   Assistant City Attorney                     Los Angeles Unified School District
     333 W. Ocean Blvd., 11th Floor
22   Long Beach CA, 90802
     Telephone: (562) 570-2200
23   Fax: (562) 436-1579
     Email: Michael.Mais@longbeach.gov
24

25

26

27

28
          Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 3 of 54
     `


 1   I.      BACKGROUND AND QUALIFICATIONS

 2          1.    My name is Bernard L. Fraga. I am a political data analyst and researcher. I am also

 3   employed as an assistant professor of political science at Indiana University Bloomington, where

 4   I joined the faculty in 2013.

 5          2.    I earned my Ph.D. in Government and Social Policy at Harvard University in 2013,

 6   where my graduate training included courses in political science, statistics, and election law. I

 7   also received my Master of Arts degree in Political Science from Harvard University in 2011, and

 8   my Bachelor of Arts degree in Political Science and Linguistics from Stanford University in

 9   2008.

10          3.    My academic research focuses on American politics, with particular research interests

11   in elections, representation, and the demographic composition of the population where I

12   frequently analyze data provided by the U.S. Census Bureau. I have published peer-reviewed

13   works on these topics in the American Journal of Political Science, the Journal of Politics, the

14   Journal of Race, Ethnicity, and Politics, and the Quarterly Journal of Political Science. I have

15   also published work in the Stanford Law Review, and have a forthcoming book published by

16   Cambridge University Press. I have served as a peer reviewer for numerous academic journals

17   and press outlets in political science, advised multiple Ph.D. dissertations, and have been invited

18   to give many academic lectures regarding my work on elections, representation, and the

19   demographic composition of the population. My academic research has appeared in outlets such

20   as the New York Times and the Washington Post. I previously produced expert reports in Perez v.

21   Texas (2017) and Common Cause Indiana et al. v. Marion County Election Board et al. (2018).

22           4.   Attached as Exhibit A to this Declaration is a true and correct copy of my complete

23   and current curriculum vitae.

24   II.     SCOPE OF WORK

25          5.    I was retained by Plaintiffs in this action to provide my expert opinion on the impact

26   of the addition of a question on citizenship status to the 2020 Census would have on the

27   population count for California, and California’s congressional apportionment, which will be

28   based on the enumeration conducted as part of the 2020 Census. Specifically, I was asked:
                                                       1
                                                           Trial Declaration of Bernard L. Fraga (3:18-cv-01865)
         Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 4 of 54
     `


 1           •    To project the population of California and other states at the time of the 2020 Census

 2           enumeration;

 3           •    To estimate, based on survey and Census Bureau data, the proportion of California’s

 4           and other states’ residents who would not be counted due to the addition of a citizenship

 5           question on the 2020 Census under four scenarios of nonresponse and follow-up;

 6           •    To quantify the probability that an undercount of California residents attributable to

 7           the addition of a citizenship question on the 2020 Census would decrease California’s

 8           congressional apportionment.

 9         6.     My opinions explained herein in this declaration are based on my existing knowledge,

10   expertise, and experience, along with the statistical analysis of a series of relevant data sources.

11   To complete these statistical analyses, I used publicly available data provided by the U.S. Census

12   Bureau, documents produced by the defendants in the course of this litigation, and results from a

13   nationally representative survey. Specifically, I analyzed the following data sources:

14           •    U.S. Census Bureau Population Estimates Program (PEP) estimates of the population,

15           by state;

16           •    U.S. Census Bureau American Community Survey (ACS) estimates of the

17           population, by state, race, ethnicity, nativity, and citizenship of household members;

18           •    U.S. Census Bureau apportionment population data for the 1980, 1990, 2000, and

19           2010 Census;

20           •    Responses to items in the Census 2020 Survey, fielded by Dr. Matthew A. Barreto.

21         7.     Attached as Exhibit B to this Declaration is a list of materials, including documents

22   and publications, that I relied on when forming my expert opinion. These are the types of

23   publications and documents that experts in this field would reasonably rely on when forming an

24   expert opinion of this nature.

25   III. SUMMARY
26         8.     Based on my analysis, I have formed the following opinions:

27                       a.   First, based on the survey and Census Bureau data provided, compared to

28   other states, California has a disproportionately high share of the population that would not be
                                                       2
                                                           Trial Declaration of Bernard L. Fraga (3:18-cv-01865)
         Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 5 of 54
     `


 1   enumerated in a 2020 Census that includes a citizenship question.

 2                       b.     Second, using publicly available Census Bureau estimates, the best

 3   estimates for the projected population of each state on April 1, 2020 indicate that California would

 4   be apportioned 53 seats in the U.S. House of Representatives if the 2020 Census does not include a

 5   citizenship question.

 6                       c.     Third, the addition of a citizenship question to the 2020 Census is likely

 7   to reduce the congressional representation apportioned to California.

 8                       d.     Fourth, under a broad range of potential April 1, 2020 population

 9   estimates for each of the states, and methods of quantifying the undercount, the addition of a

10   citizenship question always increases the probability of California receiving fewer congressional

11   seats than in a 2020 Census with no citizenship question.

12         9.       The above findings persist even with uncertainty inherent in making population

13   projections, uncertainty in the demographic composition of states, survey sampling error, and

14   reasonable efforts to follow up with nonresponding households.

15   IV.    PROJECTING A BASELINE ESTIMATE OF THE 2020 POPULATION THAT WOULD BE
            ENUMERATED BY A 2020 CENSUS THAT DOES NOT INCLUDE A CITIZENSHIP
16          QUESTION
17         10.      In order to understand the impact of the addition of a citizenship question to the 2020

18   Census, I first constructed projections of each state’s population for April 1, 2020 (“Census

19   Day”). The goal of the population projections is to generate a baseline estimate of the population

20   that would be enumerated by a 2020 Census that does not include a citizenship question.

21         11.      To create statistical forecasting models, I started with the annual estimates of each

22   state’s population publicly available through the Census Bureau’s Population Estimates Program

23   (PEP).1 These estimates “update the decennial census counts” and correspond to the July 1

24   population for each year after a decennial census, taking into account “births, deaths, Federal tax

25   returns, medicare [sic] enrollment, and immigration.”2 The Census Bureau notes that these figures

26              1
               U.S. Census Bureau, Population and Housing Unit Estimates, available at:
     https://www.census.gov/programs-surveys/popest.html.
27           2
               U.S. Census Bureau, Population and Housing Unit Estimates, Frequently Asked
     Questions, available at: http://www.census.gov/programs-surveys/popest/about/faq.html. (PTX-
28
                                                         3
                                                             Trial Declaration of Bernard L. Fraga (3:18-cv-01865)
         Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 6 of 54
     `


 1   are used in “Federal funding allocations, in setting the levels of national surveys, and in

 2   monitoring recent demographic changes.”3

 3           12.   I used two sets of PEP estimates in my analysis. The first, more recent set is identified

 4   as “Vintage 2017” by the Census Bureau and was released in June 2018.4 This dataset provides

 5   updated estimates of the annual population of each state from July 1, 2010 to July 1, 2017, along

 6   with the population count as enumerated in the 2010 Census. These population estimates are

 7   based on the 2010 decennial Census, which did not include a citizenship question.

 8           13.   The second, older dataset is “Vintage 2007,” which was released in 2008.5 The older

 9   dataset provides estimates of the annual population of each state from July 1, 2000 to July 1,

10   2007. Unlike the Intercensal or Postcensal estimates for 2000-2010, which also provide annual

11   estimates of the population before the 2010 Census, the Vintage 2007 PEP estimates are not

12   adjusted to provide smoothed trends in the population between 2000 and 2010.6 Thus, the Vintage

13   2007 PEP estimates are an analog to the Vintage 2017 PEP estimates calculated at roughly the

14   same period of time prior to the decennial census that followed, and can be used to estimate how

15   much error exists when comparing the projection to the true enumeration found in the Census.

16           14.   Next, I compared several forecasting models to select which one would most

17   accurately predict the states’ populations on Census Day, April 1, 2020. Different modeling

18   approaches may reach different conclusions regarding this population, but forecasting approaches

19   generally consist of using trends in historical data to predict future trends as accurately as

20   possible.7 Drawing on principles of forecasting and my knowledge of methods of extrapolating

21   and interpolating Census data, I evaluated the accuracy of four forecasting models when using

22   583.)
              3
               Id.
23            4
               U.S. Census Bureau, Data, State Population Totals and Components of Change: 2010-
     2017, available at: https://www.census.gov/data/datasets/2017/demo/popest/state-total.html.
24           5
               U.S. Census Bureau, Data Sets, available at: https://www2.census.gov/programs-
     surveys/popest/datasets/2000-2007/state/asrh.
25           6
               U.S. Census Bureau, Methodology for the Intercensal Population and Housing Unit
     Estimates: 2000 to 2010 (Revised October 2012), available at:
26   https://www2.census.gov/programs-surveys/popest/technical-
     documentation/methodology/intercensal/2000-2010-intercensal-estimates-methodology.pdf.
27   (PTX-583.)
             7
               See Rob J. Hyndman & George Athanasopoulos, Forecasting: Principles and Practice
28   (2018), available at https://otexts.org/fpp2/index.html.
                                                       4
                                                            Trial Declaration of Bernard L. Fraga (3:18-cv-01865)
         Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 7 of 54
     `


 1   Vintage 2007 data to project the Census 2010 population, and cross-checked those projections

 2   with the actual 2010 Census count. The four forecasting models include the following:

 3               a.    Linear model from 2000-2007. In this model, I projected the population to

 4   April 1, 2010 assuming a linear trend in the population for each state from July 1, 2007 to April 1,

 5   2010 that is equivalent to the linear trend witnessed from July 1, 2000 to July 1, 2007. The

 6   theoretical implications of this model are that prior trends in population change should continue at

 7   the same linear rate that was witnessed since the 2000 Census. These estimates were generated

 8   using a bivariate linear regression model with data from the Vintage 2007 PEP for each state via

 9   the statistical software program R.

10               b.    Weighted linear model from 2000-2007. In this model, I projected the

11   population to April 1, 2010 assuming a linear trend in the population for each state from July 1,

12   2007 to April 1, 2010 that is equivalent to the weighted linear trend witnessed from July 1, 2000

13   to July 1, 2007. This model incorporates the longer-term data from the first model, but gives more

14   weight to years that are closer to the end point of interest (2010). Weights are the inverse of the

15   number of years prior to 2010. These estimates were generated using a weighted linear regression

16   model with data from the Vintage 2007 PEP for each state via the statistical software program R.

17               c.    Change from 2006-2007. The previous approaches average over multiple time

18   points in order to project the population. Instead, in this model, I isolated the difference between

19   the July 1, 2007 population and the July 1, 2006 population for each state, and then project this

20   change to April 1, 2010 assuming that the yearly change going forward will be equivalent to the

21   most recent yearly change in population. Here, I assumed that the last year of data provides the

22   best projection for the next three years of population change. These estimates were generated by

23   multiplying this short term trend by 2.75 and adding the result to the July 1, 2007 population.

24               d.    Exponential smoothing. Instead of relying on linear or weighted linear trends in

25   the data, more complex forecasting methods are often used to predict future outcomes. Many of

26   these use smoothing techniques that account for nonlinearities in the data and generally do not

27   force the data to take a particular form. These models use the entire time period, but give more

28   weight to observations that are closer to the target end point (in this case, 2010). With exponential
                                                       5
                                                           Trial Declaration of Bernard L. Fraga (3:18-cv-01865)
         Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 8 of 54
     `


 1   smoothing, I assumed an additive trend in the data, and no seasonality in population totals. These

 2   estimates were generated using the ets function from the forecast package in the statistical software

 3   program R, again drawing on Vintage 2007 PEP data for each state.

 4         15.   To evaluate the accuracy of those four models, I compared each model’s predicted

 5   April 1, 2010 population to the population count enumerated by the 2010 Census. I used three

 6   metrics to make my determination of accuracy: the mean difference between the projection and

 7   the actual count across states (“Mean Error”), the mean absolute value of the difference between

 8   the projection and the actual count (“Mean Absolute Error”), and the mean absolute error rescaled

 9   to be proportional to each state’s 2010 Census count (“Mean Absolute Proportional Error”).

10         16.   The results of those comparisons are reflected in Table 1. Smaller values for the three

11   evaluation metrics indicate less error in predictions.

12         17.   Table 1: Validation of Population Projection Models from 2000-2007 PEP Data

13
                                          Mean          Mean                  Mean Absolute
14                                        Error     Absolute Error          Proportional Error
           Linear Model                   6,429            82,730                    0.016
15
           Weighted Linear Model          7,315            77,682                    0.015
16         Change from 2006-2007         14,864            58,796                    0.012
           Exponential Smoothing          1,526            60,047                    0.011
17
           Note: Based on projections to the April 1, 2010 population made from Vintage 2007
18         Population Estimates Program (PEP) estimates. Analysis conducted by Bernard L. Fraga.

19

20         18.   The exponential smoothing model best predicts the 2010 Census population using

21   Vintage 2007 data because, as shown in Table 1, the mean error is the smallest, the mean absolute

22   error is the second smallest, and the mean absolute proportional error is the smallest.

23         19.   Differences between models are relatively small, indicating that model selection does

24   not produce large differences in projections. However, for all of the models there is uncertainty in

25   the projection of the population based on estimates from three years prior to Census Day. This

26   uncertainty may manifest for any number of reasons, including the possibility of rapid change in a

27   state’s population a short time before Census enumeration takes place that would not be possible

28   to account for under any modeling scenario. I accounted for this uncertainty in my population
                                                       6
                                                              Trial Declaration of Bernard L. Fraga (3:18-cv-01865)
          Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 9 of 54
     `


 1   projections by using the observed imprecision in the Vintage 2007-based modeling of the 2010

 2   population. Specifically, the mean state 2010 projection was 0.3% lower than the Census 2010

 3   enumeration, an exceptionally small difference. The standard deviation of this difference was

 4   0.0161, which means that approximately 68% of states’ projections of the 2010 population were

 5   within 1.6% of the observed Census 2010 enumeration. I used this measure of state-level

 6   projection uncertainty when calculating apportionment, but provide mean estimates of the

 7   population in the following section.

 8          20.   Having determined the exponential smoothing forecasting model to be more accurate

 9   than the other models, I used exponential smoothing to project each state’s population by Census

10   Day, April 1, 2020. I ran the Vintage 2017 PEP estimates of the population of each state from

11   July 1, 2010 to July 1, 2017 through the exponential smoothing model to arrive at the 2020

12   Census Day projections. The results of this forecasting estimation process may be found in the

13   column labeled “2020 Projection” in Table 2. I also included in Table 2 the 2010 Census

14   enumeration for each state, and the July 1, 2017 PEP resident population.

15   //

16   //

17   //

18   //

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28   //
                                                     7
                                                         Trial Declaration of Bernard L. Fraga (3:18-cv-01865)
         Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 10 of 54
     `


 1          21.    Table 2: Population by State in 2010, 2017, and 2020

 2                                              2010 Census        2017 PEP   2020 Projection
                         Alabama                   4,779,736    4,874,747          4,909,797
 3                       Alaska                      710,231      739,795            742,898
                         Arizona                   6,392,017    7,016,270          7,302,219
 4                       Arkansas                  2,915,918    3,004,279          3,041,609
                         CALIFORNIA               37,253,956   39,536,653         40,393,990
 5
                         Colorado                  5,029,196    5,607,154          5,793,650
                         Connecticut               3,574,097    3,588,184          3,582,310
 6                       Delaware                    897,934      961,939            984,226
                         District of Columbia        601,723      693,972            727,258
 7                       Florida                  18,801,310   20,984,400         21,668,695
                         Georgia                   9,687,653   10,429,379         10,696,376
 8                       Hawaii                    1,360,301    1,427,538          1,434,604
                         Idaho                     1,567,582    1,716,943          1,817,286
 9                       Illinois                 12,830,632   12,802,023         12,710,600
                         Indiana                   6,483,802    6,666,818          6,735,594
10                       Iowa                      3,046,355    3,145,711          3,182,422
                         Kansas                    2,853,118    2,913,123          2,932,387
                         Kentucky                  4,339,367    4,454,189          4,491,934
11                       Louisiana                 4,533,372    4,684,333          4,722,625
                         Maine                     1,328,361    1,335,907          1,331,859
12                       Maryland                  5,773,552    6,052,177          6,136,606
                         Massachusetts             6,547,629    6,859,819          6,973,938
13                       Michigan                  9,883,640    9,962,311         10,041,036
                         Minnesota                 5,303,925    5,576,606          5,672,759
14                       Mississippi               2,967,297    2,984,100          2,981,765
                         Missouri                  5,988,927    6,113,532          6,153,347
                         Montana                     989,415    1,050,493          1,067,836
15                       Nebraska                  1,826,341    1,920,076          1,951,944
                         Nevada                    2,700,551    2,998,039          3,158,362
16                       New Hampshire             1,316,470    1,342,795          1,358,014
                         New Jersey                8,791,894    9,005,644          9,073,181
17                       New Mexico                2,059,179    2,088,070          2,093,728
                         New York                 19,378,102   19,849,399         19,917,386
18                       North Carolina            9,535,483   10,273,419         10,515,309
                         North Dakota                672,591      755,393            783,517
19                       Ohio                     11,536,504   11,658,609         11,756,941
                         Oklahoma                  3,751,351    3,930,864          4,000,423
                         Oregon                    3,831,074    4,142,776          4,310,660
20                       Pennsylvania             12,702,379   12,805,537         12,804,528
                         Rhode Island              1,052,567    1,059,639          1,064,874
21                       South Carolina            4,625,364    5,024,369          5,201,635
                         South Dakota                814,180      869,666            889,060
22                       Tennessee                 6,346,105    6,715,984          6,826,163
                         Texas                    25,145,561   28,304,596         29,403,076
23                       Utah                      2,763,885    3,101,833          3,211,388
                         Vermont                     625,741      623,657            621,076
24                       Virginia                  8,001,024    8,470,020          8,629,657
                         Washington                6,724,540    7,405,743          7,617,840
                         West Virginia             1,852,994    1,815,857          1,781,002
25                       Wisconsin                 5,686,986    5,795,483          5,837,508
                         Wyoming                     563,626      579,315            598,982
26
            Note: 2020 Projection is population projection to April 1, 2020 conducted by Bernard L. Fraga.
27

28
                                                               8
                                                                    Trial Declaration of Bernard L. Fraga (3:18-cv-01865)
         Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 11 of 54
     `


 1          22.   The state-level 2020 population projections shown in Table 2 form my baseline

 2   estimate of how many individuals would be enumerated by the 2020 Census if it contains the

 3   same content as the 2010 Census, that is, without a question on citizenship status.

 4          23.   California, like most other states, is projected to have a substantial increase in

 5   population between July 1, 2017 and April 1, 2020. Over three million more Californians should

 6   be enumerated in 2020 than were enumerated in 2010.

 7
     V.     ESTIMATING THE UNDERCOUNT IN THE 2020 CENSUS DUE TO A CITIZENSHIP
 8          QUESTION

 9          24.   Starting with the baseline 2020 population projections, I next calculated estimates of

10   the undercount in the 2020 Census that would occur specifically due to the addition of a

11   citizenship question.

12          25.   Here, the “undercount” is conceptualized as the net population effect of households

13   not responding to the Census as a result of the citizenship question. This corresponds to the

14   household being the basic unit of the enumeration universe for the Census Bureau and the basic

15   unit when determining initial nonresponse to the Census.8 To estimate the undercount, I sought to

16   identify and isolate the undercount attributable only to the addition of a citizenship question, not

17   the broader undercount of certain populations that has disproportionately lowered the population

18   for certain states, including California, in previous censuses.9

19          26.   In order to estimate the effect of the addition of a citizenship question to the 2020

20   Census, I was asked by Plaintiffs’ counsel to explore four different scenarios of nonresponse and

21
             8
              See, e.g., 2020 Census Detailed Operational Plan for: 18, Nonresponse Followup
22   Operation (NRFU), April 16, 2018, pgs. 4,72 (“The enumeration universe is the complete set of
     addresses for living quarters that will be enumerated for the 2020 Census. The NRFU Universe is
23   a subset of that enumeration universe.”), pg. 4, cont. (“It comprises the set of addresses for living
     quarters that are housing units...for which the Census Bureau has not yet received a response.”)
24   (PTX-539); Albert E. Fontenot, Jr., 2020 Census Program Memorandum Series: 2018.10, April
     16, 2018, (“The primary purpose of NRFU is to determine the housing unit status of a
25   nonresponding address and to enumerate the households at nonresponding housing units.”),
     available at https://www2.census.gov/programs-surveys/decennial/2020/program-
26   management/memo-series/2020-memo-2018_10.pdf (PTX-583).
            9
              See, e.g., Thomas Mule, “Census Coverage Measurement Estimation Report: Summary
27   of Estimates of Coverage for Persons in the United States,” DSSD 2010 Census Coverage
     Measurement Memorandum Series, 2010-G-01, May 22, 2012, pgs. 21-22. (PTX-211; AR
28   11390.)
                                                       9
                                                            Trial Declaration of Bernard L. Fraga (3:18-cv-01865)
         Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 12 of 54
     `


 1   nonresponse follow-up (NRFU). Those four scenarios are explained in detail below.

 2
            A.    Scenarios A and B: Estimating the Undercount Based on Survey Data from
 3                Dr. Matt Barreto

 4          27.   Scenarios A and B are based on nonresponse and follow-up as indicated by the

 5   nationally-representative Census 2020 Survey, fielded by Dr. Matt Barreto and detailed in his

 6   expert report. (PTX-499.)

 7                1.      Scenario A: Survey-based Nonresponse
 8          28.   Scenario A determines the undercount using the estimate of specific nonresponse

 9   attributable to the addition of a citizenship question gathered from Dr. Barreto’s survey data.

10          29.   To gauge that nonresponse rate, Dr. Barreto’s survey asked a series of questions

11   providing measures of whether or not respondents would complete the Census for members of

12   their household. Specifically, I relied on results related to the first non-demographic question of

13   the survey, which was as follows:

14                        “The Census is an official population count that is conducted every 10

15                     years by the federal government. It requires all households to list the

16                     name, age, and race or ethnicity of every person living in the home and

17                     provide that information to the Census Bureau either online, by mail, or

18                     in-person with a census taker. The Census is required to keep this

19                     information confidential, and every single household in the country is

20                     required to participate.

21                        In March 2020 you will receive an invitation from the U.S. Census to

22                     fill out the census form. Do you plan to participate and submit your

23                     household information?”

24          30.   Response options for this question were “Yes, will participate” or “No, will NOT

25   participate.” The description of the Census provided in this question approximates the

26   demographic information requested in the 2010 Census. The “Yes, will participate” response to

27   this question indicates the population that would take the 2020 Census if a citizenship question

28   was not included. All of my analyses based on survey data use this as the baseline responsive
                                                        10
                                                             Trial Declaration of Bernard L. Fraga (3:18-cv-01865)
         Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 13 of 54
     `


 1   population; individuals who are unlikely to respond to a 2010-style Census are excluded from my

 2   analysis.

 3          31.   The second question in the Census 2020 Survey questionnaire asked the following:

 4                     “In 2020, the federal government is adding a new question to require

 5                     you to list whether you, and every person in your household is a U.S.

 6                     citizen, or not a citizen. With the addition of a citizenship question, will

 7                     you participate and submit your household information, or not?”

 8          32.   Response options for this question were the same as the first question: “Yes, will

 9   participate” or “No, will NOT participate.” Using responses to this question, after isolating the

10   population who initially responds “Yes, will participate” to the first question, allows me to isolate

11   the effect of the addition of a citizenship question to the Census and its resultant effect on

12   response rates. Specifically, I was provided with estimates of the percent of respondents (and

13   accompanying uncertainty) who replied “No, will NOT participate” or refused to respond to the

14   second question after initially stating “Yes, will participate” to the first question.

15          33.   Again, by removing from the analysis respondents who answered “No” or did not

16   respond to the first question (indicating that they would not respond to a 2020 Census even

17   without a citizenship question), I isolated the specific nonresponse attributable to the addition of a

18   citizenship question.

19          34.   Scenario A is thus the projected population for each state, minus the mean rate of

20   drop-off due to the citizenship question.

21          35.   In order to calculate Scenario A, I used two tables of survey data provided by Dr.

22   Barreto that reflect this drop-off from Question 1 to Question 2. Attached as Exhibit C to this

23   Declaration are true and correct copies of those data tables. Experts in this field would reasonably

24   rely on such tables when forming an expert opinion of this nature. These tables appeared as

25   Tables 12 and 13 in Appendix A of Dr. Barreto’s expert report in this action. See Expert Report

26   of Dr. Barreto, at pgs. 72-73 (PTX-499).

27                2.      Scenario B: Survey-based Nonresponse with Follow-up
28          36.   Scenario B builds on Scenario A, by accounting for initial non-respondents who may
                                                         11
                                                              Trial Declaration of Bernard L. Fraga (3:18-cv-01865)
         Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 14 of 54
     `


 1   later respond as a result of the Census Bureau’s follow-up efforts. This is done using Question 8

 2   on Dr. Barreto’s survey:

 3                  “Now that you’ve heard a little bit about the 2020 Census let me ask you

 4                  one final question about how likely you are to participate. If the

 5                  government decides in 2020 to include a question about citizenship

 6                  status, and asks you to report the race, ethnicity, age, gender and

 7                  citizenship status of people living in your household, and the

 8                  government provides assurances that your information will be kept

 9                  confidential and ONLY used for purposes of counting the total

10                  population and nothing more, would you participate and fill out the 2020

11                  Census form, or not?”

12          37.   Dr. Barreto’s report states that this question may be considered a “Simulated Follow

13   Up” as it may “mimic an attempt at re-contact in the real world in a condensed telephone

14   interview setting, by allowing some time to pass, and then asking the same subjects their

15   willingness to participate a second or third time.” Again, response options were “Yes, will

16   participate” or “No, will NOT participate.”10

17          38.   Dr. Barreto reports that respondents who were considered drop-off respondents due to

18   the citizenship question in Scenario A, but then responded “Yes, will participate” to this follow-

19   up question may be considered a proxy for individuals who would be responsive to reasonable

20   follow-up efforts conducted by the Census and thus would be enumerated.

21          39.   Scenario B thus removes the mean share of individuals who changed their mind and

22   decided to reply to the Census after the follow-up from the drop-off respondents identified in

23   Scenario A, reducing the size of the drop-off population.

24          40.   When forming my expert opinion as to the undercount projection for Scenario B, I

25   relied on the data tables from Dr. Barreto in Exhibit C, as well as two additional tables. The

26   additional tables include the percentage of survey respondents who responded “Yes, will

27
             10
              Dr. Barreto’s expert report pg. 40-41 para 92, see also appx B (which is the actual
28   telephone survey instrument). (PTX-499.)
                                                    12
                                                          Trial Declaration of Bernard L. Fraga (3:18-cv-01865)
         Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 15 of 54
     `


 1   participate” on Question 8, after having responded “Yes, will participate” on Question 1, and

 2   “No, will NOT participate” or refusing to respond to Question 2. The response rates are broken

 3   down by ethnicity and, for the Latino and Asian respondents, by whether they those groups were

 4   foreign-born or U.S.-born. Attached hereto as Exhibit D is the spreadsheet I created that exactly

 5   reflects the data values in these tables, and that I used to perform my calculations for Scenario B.

 6   Experts in this field would reasonably rely on this type of data when forming an expert opinion of

 7   this nature.

 8                  3.    Race, Ethnicity, and Nativity in the Census 2020 Survey
 9          41.     In addition to these questions, I used demographic information provided in the survey

10   to estimate differential nonresponse by racial/ethnic group and nativity. The first question,

11   regarding racial/ethnic group, asks “What do you consider your race or ethnicity to be?” with

12   response options that can be translated into the racial and ethnic categories used by the Census

13   Bureau.11 The second question asks “Were you born in the United States, [if Latino “on the island

14   of Puerto Rico,”] or in another country?” Hispanic and Asian survey respondents were separated

15   into U.S.-born or Foreign (including Puerto Rico) born based on this question. I was provided

16   with the mean rate of nonresponse under Scenario A and the mean rate of follow-up response

17   under Scenario B for non-Hispanic Whites, non-Hispanic Blacks, native born Hispanics, foreign

18   born Hispanics, native born Asians, foreign born Asians, and non-Hispanic Other Race

19   individuals, along with associated measures of uncertainty in these estimates for each group.

20          B.      Scenarios C and D: Estimating the Undercount Based on Census Analyses
21          42.     Scenarios C and D make use of recent Census Bureau estimates of nonresponse due

22   to the citizenship question as well as other data related to nonresponse follow-up (NRFU)

23   success.

24                  1.    Scenario C
25          43.     Scenario C reflects estimates of nonresponse due to the addition of the citizenship

26           11
                For the purposes of this analysis, individuals identifying as “Hispanic/Latino” were
     classified as “Hispanic,” even if choosing an additional racial/ethnic group. Individuals marking
27   multiple categories other than Hispanic, or the categories of “Middle Eastern or Arab,”
     “American Indian/Native American,” or “Other” were classified as “Other.”
28
                                                        13
                                                             Trial Declaration of Bernard L. Fraga (3:18-cv-01865)
         Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 16 of 54
     `


 1   question contained in an August 6, 2018 report produced by the Census Bureau, hereafter referred

 2   to as the “Brown report.”12

 3          44.   The Brown report includes an analysis of housing unit self-response rates to the 2016

 4   American Community Survey (ACS) questionnaire and the 2010 Census. The 2016 ACS is a

 5   Census Bureau product that includes 75 questions, including a citizenship question. The 2010

 6   Census was substantially shorter (10 questions) and did not include a citizenship question. In this

 7   Census Bureau report, the authors are able to observe which housing units replied to the 2010

 8   Census but not the 2016 ACS on the first mailing, providing an opportunity to observe the rate of

 9   drop-off for a Census product with a citizenship question.

10          45.   The authors of the Brown report construct a statistical model that seeks to isolate the

11   specific impact of having at least one non-citizen in the household (“noncitizen household”) on a

12   household’s drop-off rate, removing the effect of “race/ethnicity, age, educational attainment,

13   household income, working in the last week, job search in the last four weeks, and English

14   language ability” on drop-off rates, and comparing drop-off for noncitizen households to

15   households where all enumerated persons have been identified as citizens (“citizen

16   households”).13 They estimate a 5.8 percentage point difference in modeled (not actual) rates of

17   initial non-response for non-citizen households versus citizen households.14 Notably, this estimate

18   only captures part of the drop-off experienced by noncitizen households, and is not an estimate of

19   the overall rate of drop-off for noncitizen households which is likely higher. The authors of the

20   Brown report indicate a number of reasons suggesting why this “estimated effect on self response

21   . . . is conservative.”15

22          46.   I used this 5.8% estimate of drop-off for noncitizen households from the Brown

23   report to estimate the undercount for Scenario C.

24

25
             12
              David J. Brown, Misty L. Heggeness, Suzanne M. Dorinski, Lawrence Warren, &
26   Moises Yi, Understanding the Quality of Alternative Citizenship Data Sources for the 2020
     Census, August 6, 2018. (PTX-160; AR COM_DIS00009833.)
27         13
              Id. at 36-37.
           14
              Id. at 39.
28         15
              Id.
                                                   14
                                                           Trial Declaration of Bernard L. Fraga (3:18-cv-01865)
         Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 17 of 54
     `


 1                2.    Scenario D

 2          47.   Scenario D builds on Scenario C, by factoring in estimates of the success rate of

 3   NRFU efforts.

 4          48.   For Scenario D, I used the 5.8% drop-off estimate for noncitizen households from

 5   Scenario C, but reduced this figure by an estimate of NRFU success based on Census data and

 6   analyses. The NRFU enumeration success rate I was provided with was 86.63%. Thus, Scenario

 7   D constitutes the multiplication of the drop-off estimate by the 86.63% NRFU enumeration

 8   success rate.

 9          49.   The 86.63% NRFU success rate figure I used for Scenario D was provided to me by

10   Plaintiffs’ counsel and is a figure appearing in the expert report of Colm O’Muircheartaigh.

11   According to Dr. O’Muircheartaigh’s report, that figure represents the Computer Assisted

12   Personal Interviewing Operation follow-up response rate in the 2016 American Community

13   Survey for census tracts with a higher than national average share of households containing at

14   least one non-citizen.16

15          C.    American Community Survey (ACS) Data

16          50.   In order to produce measures of the undercount under Scenarios A, B, C, and D, I

17   used state-level Census Bureau estimates of the population by the race, ethnicity, and nativity of

18   the householder17 or the presence of at least one non-citizen in the household. As of early

19   September 2018, the most recent Census product containing the requisite household-level

20   measures was the American Community Survey (ACS) 2016 1-Year Public Use Microdata

21   Sample (PUMS), which contains “a sample of actual responses to the American Community

22   Survey” and the survey weights necessary to make the sample representative of the national

23   population.18

24          51.   To produce estimates under Scenario A and B, I extracted information about the race

25   of the householder, ethnicity of the householder, and for Asian and Hispanic householders, status

26           16
             Expert Report of Colm O’Muircheartaigh, at 10-11. (PTX-712.)
             17
             Also called the “head of household.”
27           18
             U.S. Census Bureau, American Community Survey Public Use Microdata Sample
     (PUMS) Documentation, available at: https://www.census.gov/programs-surveys/acs/technical-
28   documentation/pums.html. (PTX-540.)
                                                  15
                                                          Trial Declaration of Bernard L. Fraga (3:18-cv-01865)
         Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 18 of 54
     `


 1   as either foreign born or native born. I then mapped these householder characteristics onto the

 2   person-level ACS PUMS estimates to determine how many individuals live in households where

 3   the householder has said characteristics, aggregate to the state level using appropriate person-

 4   level weights, and derive the proportion of each state’s total population whose householder falls

 5   into the following categories:

 6                •   non-Hispanic White

 7                •   non-Hispanic Black

 8                •   Foreign-born Hispanic

 9                •   Native-born Hispanic

10                •   Foreign-born Asian

11                •   Native-born Asian

12                •   All other individuals (“Other”)

13          52.   The decision to use householder characteristics to estimate the population undercount

14   is driven by Census practices for estimating non-response to the Census. Individuals receive the

15   Census in the mail in a manner similar to receipt of the ACS, with a survey addressed “TO THE

16   RESIDENT OF:” followed by the address of the respondent. For each household, the individual

17   responding to the ACS is likely to be the individual who would have a major impact on the

18   decision to have any individuals in the household enumerated via the 2020 Census.19 Thus,

19   responses to the ACS regarding race or origins of the householder likely reflect the race or origins

20   of the person who would be instrumental in the decision to participate in the Census, aligning

21   well with the question wording and demographic characteristics available in the Census 2020

22   Survey used for Scenarios A and B.

23          53.   For Scenarios C and D, I instead used ACS PUMS measures of whether or not there

24   is at least one non-citizen in the household each person resides in.20 Specifically, I separated

25   households into two groups:

26           19
                Individuals living in group quarters, constituting less than 10% of the U.S. resident
     population, were designated as the individuals responsible for deciding whether or not to respond
27   to the Census.
             20
                For individuals living in group quarters, constituting less than 10% of the U.S. resident
28   population, the citizenship status of the individual was used instead.
                                                       16
                                                           Trial Declaration of Bernard L. Fraga (3:18-cv-01865)
         Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 19 of 54
     `


 1                 •   Households with at least one non-citizen (“noncitizen households”)
 2                 •   All other households (“citizen households”)
 3          54.     This aligns with the method of distinguishing populations sensitive versus not
 4   sensitive to the addition of a citizenship question for the Brown report.21 Again, I mapped these
 5   household characteristics onto the person-level ACS PUMS estimates to determine how many
 6   individuals live in noncitizen versus citizen households, aggregate to the state level using
 7   appropriate person-level weights, and derive the proportion of each state’s total population whose
 8   household falls into the above categories.
 9          55.     Census Bureau-generated measures of uncertainty for these proportions are also
10   included in my estimates of apportionment—see Section VI, infra—ensuring that even for states
11   with small populations of particular racial/ethnic groups we may estimate the net undercount due
12   to the addition of a citizenship question.
13
            D.      State-level Estimates of the Population Not Counted Due to a Citizenship
14                  Question

15          56.     I combined the projections of the 2020 population by state in Table 2 of this report
16   with the ACS PUMS estimates of the proportion of the population living in households with the
17   characteristics outlined in the previous section. These were combined by multiplying the PEP-
18   based 2020 population projections—which are based on the 2010 Census that did not include a
19   citizenship question—by the ACS-based estimates of the proportion of the population that are
20   living in households with those characteristics. The result is a 2020 estimate of the number of
21   individuals in each household type, by state. I then subtracted a percentage of the population in
22   each household type that would be undercounted in Scenarios A, B, C, and D. Finally, I re-
23   aggregated these revised estimates of the population by household type back to state-level totals.
24   In Table 3, I provide these estimates as the percent deviation from the 2020 Projection in Table 2
25   (here labeled “2020 Baseline”) for each undercount scenario.
26   //
27   //
28           21
                  Brown et al., supra.
                                                        17
                                                             Trial Declaration of Bernard L. Fraga (3:18-cv-01865)
         Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 20 of 54
     `


 1          57.    Table 3: Percent of Population Not Counted Due to a Citizenship Question

 2                                   2020 Baseline   Scenario A Scenario B Scenario C Scenario D
              Alabama                    4,909,797      -6.19%        -2.73%       -0.24%       -0.03%
 3            Alaska                       742,898      -5.94%        -2.75%       -0.37%       -0.05%
              Arizona                    7,302,219      -7.44%        -3.94%       -0.96%       -0.13%
 4            Arkansas                   3,041,609      -6.11%        -2.80%       -0.37%       -0.05%
              CALIFORNIA                40,393,990     -12.51%        -8.48%       -1.68%       -0.22%
 5
              Colorado                   5,793,650       -6.77%       -3.53%       -0.70%       -0.09%
              Connecticut                3,582,310       -6.56%       -3.31%       -0.72%       -0.10%
 6            Delaware                     984,226       -6.44%       -3.04%       -0.54%       -0.07%
              District of Columbia         727,258       -7.22%       -3.29%       -0.72%       -0.10%
 7            Florida                   21,668,695       -7.27%       -3.61%       -0.99%       -0.13%
              Georgia                   10,696,376       -6.70%       -3.10%       -0.65%       -0.09%
 8            Hawaii                     1,434,604       -7.00%       -4.61%       -1.03%       -0.14%
              Idaho                      1,817,286       -5.99%       -2.92%       -0.44%       -0.06%
 9            Illinois                  12,710,600       -6.76%       -3.42%       -0.81%       -0.11%
              Indiana                    6,735,594       -5.90%       -2.79%       -0.35%       -0.05%
10            Iowa                       3,182,422       -5.69%       -2.71%       -0.34%       -0.05%
              Kansas                     2,932,387       -6.16%       -3.01%       -0.52%       -0.07%
              Kentucky                   4,491,934       -5.65%       -2.60%       -0.22%       -0.03%
11            Louisiana                  4,722,625       -6.40%       -2.82%       -0.24%       -0.03%
              Maine                      1,331,859       -5.36%       -2.46%       -0.19%       -0.03%
12            Maryland                   6,136,606       -6.72%       -3.20%       -0.83%       -0.11%
              Massachusetts              6,973,938       -6.25%       -3.17%       -0.81%       -0.11%
13            Michigan                  10,041,036       -5.95%       -2.78%       -0.36%       -0.05%
              Minnesota                  5,672,759       -5.77%       -2.80%       -0.44%       -0.06%
14            Mississippi                2,981,765       -6.41%       -2.74%       -0.14%       -0.02%
              Missouri                   6,153,347       -5.80%       -2.67%       -0.24%       -0.03%
              Montana                    1,067,836       -5.46%       -2.45%       -0.14%       -0.02%
15            Nebraska                   1,951,944       -6.07%       -2.95%       -0.52%       -0.07%
              Nevada                     3,158,362       -7.47%       -4.03%       -1.30%       -0.17%
16            New Hampshire              1,358,014       -5.50%       -2.61%       -0.28%       -0.04%
              New Jersey                 9,073,181       -7.02%       -3.73%       -1.11%       -0.15%
17            New Mexico                 2,093,728       -8.78%       -5.01%       -0.69%       -0.09%
              New York                  19,917,386       -6.98%       -3.65%       -1.16%       -0.16%
18            North Carolina            10,515,309       -6.39%       -2.96%       -0.52%       -0.07%
              North Dakota                 783,517       -5.55%       -2.49%       -0.21%       -0.03%
19            Ohio                      11,756,941       -5.79%       -2.66%       -0.21%       -0.03%
              Oklahoma                   4,000,423       -6.19%       -2.83%       -0.43%       -0.06%
              Oregon                     4,310,660       -6.13%       -3.06%       -0.65%       -0.09%
20            Pennsylvania              12,804,528       -6.00%       -2.87%       -0.34%       -0.05%
              Rhode Island               1,064,874       -6.40%       -3.19%       -0.76%       -0.10%
21            South Carolina             5,201,635       -6.28%       -2.80%       -0.32%       -0.04%
              South Dakota                 889,060       -5.56%       -2.49%       -0.26%       -0.04%
22            Tennessee                  6,826,163       -6.00%       -2.73%       -0.34%       -0.05%
              Texas                     29,403,076       -8.23%       -4.53%       -1.26%       -0.17%
23            Utah                       3,211,388       -6.16%       -3.05%       -0.61%       -0.08%
              Vermont                      621,076       -5.38%       -2.51%       -0.17%       -0.02%
24            Virginia                   8,629,657       -6.39%       -3.11%       -0.65%       -0.09%
              Washington                 7,617,840       -6.27%       -3.26%       -0.84%       -0.11%
              West Virginia              1,781,002       -5.42%       -2.48%       -0.10%       -0.01%
25            Wisconsin                  5,837,508       -5.83%       -2.79%       -0.33%       -0.04%
              Wyoming                      598,982       -5.86%       -2.83%       -0.23%       -0.03%
26
            Note: 2020 Baseline is population projection to April 1, 2020 conducted by Bernard L. Fraga.
27

28
                                                             18
                                                                  Trial Declaration of Bernard L. Fraga (3:18-cv-01865)
         Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 21 of 54
     `


 1          58.     Table 3 indicates how much of each state’s population would not be counted in the

 2   2020 Census due solely to the addition of a citizenship question. The impacts are large for

 3   California, where 12.51% of the population would not be counted when using the survey-based

 4   estimates of nonresponse in Scenario A. This reduction is cut somewhat when the “Simulated

 5   Follow Up” is added, as in Scenario B the California undercount is 8.48%. In Scenario C, which

 6   is based on a Census analysis that only examines part of the total nonresponse for households

 7   with at least one noncitizen, the reduction in California’s population is 1.68%. Scenario D, which

 8   builds on Scenario C by assuming a highly successful nonresponse follow-up operation for

 9   nonresponding households, California’s population count is reduced by 0.22%.

10          59.     Scenarios A and B show a greater decline than Scenarios C and D that are based on

11   the Census analysis contained in the Brown report.22

12          60.     As explained, Scenarios C and D are based on a 5.8% estimate of drop-off for

13   noncitizen households from the Brown report.23 Those scenarios likely underestimate the actual

14   non-response rate in 2020 due to the citizenship question.

15          61.     First, According to Census Bureau Chief Scientist Dr. John Abowd, the 5.8

16   percentage point figure featured in the Brown report is “probably an underestimate” of the

17   magnitude of nonresponse due to the addition of a citizenship question on the 2020 Census.24

18   Indeed, Dr. Abowd goes on to state that it is likely that changes in response rates would occur for

19   “all citizen households” as well: “If you ask us collectively do we think that the self-response of

20   all citizen households is going to stay [un]changed in an environment where a controversial

21   citizen question is on the census, we would say no.”25 Measures of nonresponse including “all

22   citizen households” likely do a better job of capturing the full effect of the citizenship question on

23   2020 Census counts.

24

25

26           22
                  Brown et al., supra.
             23
                  Id. at 39.
27           24
                  Deposition of Dr. John Abowd, August 29, 2018, pgs. 242-243. (PTX-500.)
             25
                  Id.
28
                                                      19
                                                           Trial Declaration of Bernard L. Fraga (3:18-cv-01865)
         Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 22 of 54
     `


 1          62.   Second, the non-response rate estimated in the Brown report only includes non-

 2   citizen households and does not include any citizen households at all.26 And, in turn, those non-

 3   citizen households are likely underrepresented in the ACS data I used to generate the proportion

 4   of non-citizen households in each state.27 This is because, as the Brown report explains, self-

 5   responses to the ACS citizenship question skew in the direction of underreporting the presence of

 6   a noncitizen in the household.28 As a consequence, Scenarios C and D do not take into account

 7   any all-citizen households or any non-citizen households that had self-reported as citizen

 8   households on the ACS.

 9          63.   Third, as the number of individuals in households with racial/ethnic, nativity, and

10   citizenship characteristics associated with sensitivity to the citizenship question is based on the

11   2016 ACS, and will likely grow by April 2020, the estimates I produced generate less of an

12   undercount than would be observed with population estimates more proximate to 2020.

13          64.   Across all four of the scenarios, California loses a greater share of its population than

14   any other state when a citizenship question is placed on the 2020 Census. In addition, under any

15   uniform NRFU success rate (less than 100%) applied to Scenarios A or C, California will always

16   have the largest undercount of all of the states due to the citizenship question. Thus, even if

17   the uniform NRFU success rate were greater than 86.63% (but still less than 100%), California

18   would still suffer the largest differential undercount.

19          65.   Any uncertainty or estimation error in my baseline population projections would not

20   affect whether there would be an undercount in Scenarios C or D because estimates of the

21   baseline population are calculated independently from the calculations of the percentage point

22   drop-off due to the addition of the citizenship question. For example, if the actual baseline

23   enumerated California 2020 population were substantially larger than 40,393,990, there still

24   would be a net undercount of this higher value because, according to the ACS, California has the

25
             26
               Id. at 34.
26           27
               Id. at 20-21.
             28
               Id. at 21 (“Discrepancy rates are higher for those individuals identified as U.S.
27   noncitizens in administrative records . . . . This implies that ACS estimates of the U.S. citizen
     population are higher than they would be if one were to use currently available administrative
28   records.”).
                                                        20
                                                           Trial Declaration of Bernard L. Fraga (3:18-cv-01865)
         Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 23 of 54
     `


 1   most noncitizen households and a uniform noncitizen-household drop-off rate (5.8%) would still

 2   be applied to California’s non-citizen households. Therefore, California’s undercount would still

 3   be the largest of all the states regardless of the margin of error on the population estimates.

 4
     VI.    QUANTIFYING THE IMPACT OF A CITIZENSHIP QUESTION ON CONGRESSIONAL
 5          APPORTIONMENT

 6          66.   Finally, I used the undercount estimates to quantify the impact of the addition of a

 7   citizenship question to the 2020 Census on congressional apportionment. Using the population

 8   projections and measures of uncertainty in the projections discussed in Section IV, supra, and the

 9   scenarios of nonresponse and follow-up with the attendant measures of uncertainty outlined in

10   Section V, supra, I sought to quantify the probability that an undercount of California residents

11   attributable to the addition of a citizenship question to the 2020 Census would impact California’s

12   congressional apportionment.

13          A.    Estimating 2020 Congressional Apportionment with a Citizenship
                  Question
14
            67.   Apportionment is mandated by the Constitution, and determined based on the total
15
     population of each state. Since 1941, the formula used to determine how many congressional
16
     seats are apportioned to each state uses the “Method of Equal Proportions.”29 To compute
17
     apportionment using this method, each state is first apportioned a single, constitutionally-
18
     mandated seat, and then additional seats are distributed to each state in order of “priority.”
19
     Priority is calculated as the state’s population multiplied by the reciprocal of the geometric mean
20
     for each seat the state could receive, or 1/�𝑛𝑛(𝑛𝑛 − 1) (also called a “multiplier”) for all n seats
21
     that could be assigned to a state. The resultant 385 highest “priority values” are apportioned
22
     seats.30 The total number of seats assigned to each state constitutes apportionment.
23
            68.   California currently has the largest number of seats, with 53. What this means is that
24
     the multiplier for a 53rd seat, or 1/�53(53 − 1) (0.0190484829) times the apportionment
25

26           29
                U.S. Census Bureau, Congressional Apportionment, Computing Apportionment,
     available at: https://www.census.gov/population/apportionment/about/computing.html. (PTX-
27   541.)
             30
                435 minus 50, because 50 seats are automatically assigned with the one seat minimum
28   per state.
                                                     21
                                                            Trial Declaration of Bernard L. Fraga (3:18-cv-01865)
         Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 24 of 54
     `


 1   population of California (the “priority value”) in 2010 was higher than all of the other states’

 2   priority values that had not yet been used to assign a seat.

 3          69.   The process of apportioning seats is somewhat complex and relatively small

 4   differences in state populations can be the difference between one state receiving a seat and

 5   another state receiving a seat. Thus, I developed an apportionment formula and tested this

 6   formula to ensure that it always provided precisely correct multipliers, priority values, state

 7   apportionment, and order of seats apportioned to states. I used apportionment population data for

 8   the 1980, 1990, 2000, and 2010 Censuses to conduct this validation. In each case, the statistical

 9   formula successfully replicated the exact apportionment circumstances for each year. Thus, the

10   model will accurately predict 2020 apportionment based on the input of apportionment

11   populations for each state.

12          70.   The apportionment population is based on the resident population as enumerated by

13   the decennial census, but also includes the nonresident population of federal employees stationed

14   overseas as assigned to states. This includes overseas military and other governmental personnel,

15   is also included in apportionment totals. The estimates in Section IV, supra, do not include the

16   overseas resident population, which is allocated to states for apportionment purposes, but is not

17   included in the population count made by the Census because the Census only counts U.S.

18   residents. The PEP estimates and ACS estimates also do not seek to estimate the overseas military

19   and other governmental population. Therefore, I estimated the overseas U.S. military, federal

20   civilian employees, and dependents living with these groups based on change in this population

21   from 2000-2010 and information about military personnel stationed in foreign countries as

22   reported by the Department of Defense.

23          71.   The Department of Defense estimates that in FY2010 there were 293,600 active duty,

24   reserve, and civilian personnel required to be stationed in foreign countries across the Army,

25   Navy, Marine Corps, and Air Force.31 The Department of Defense estimates that in FY2018 there

26   were 198,700 active duty, reserve, and civilian personnel required to be stationed in foreign

27           31
             Defense Manpower Requirements Report, Fiscal Year 2011, February 2011, pg. 16.
     (PTX-542.)
28
                                                      22
                                                           Trial Declaration of Bernard L. Fraga (3:18-cv-01865)
         Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 25 of 54
     `


 1   countries across the Army, Navy, Marine Corps, and Air Force, a number which has remained

 2   relatively stable over the last three fiscal years.32 The apportionment figures provided by the

 3   Census Bureau indicate 1,042,523 federal employees, including military and non-military

 4   personnel, residing overseas. Thus in 2010 military personnel made up approximately 28% of the

 5   overseas population counted for apportionment, a population that declined by 32.3% from

 6   FY2010 to FY2018. Using the 2010 estimate of the overseas population as a baseline, I reduced

 7   this figure by 18.96% due to the decline in military stationed overseas.33 This revised estimate is

 8   then allocated to each state based on the average of the Census 2000 and Census 2010 shares of

 9   the overseas population allocated to each state, assuming some reversion to the mean given

10   changes in state population shares over the preceding 18 years and declines in the overseas

11   military population since 2010.

12          72.   I examined five apportionment scenarios in the same manner as Section V, supra: the

13   baseline population projection with no citizenship question, and Scenarios A, B, C, and D, which

14   use different assumptions and data sources to quantify the impact of a citizenship question on

15   nonresponse and nonresponse follow-up in the 2020 Census. Estimates of the average outcomes

16   of those five apportionment scenarios are reflected in Tables 4 and 4A.

17   //

18   //

19   //

20   //

21   //

22   //

23
             32
                Defense Manpower Requirements Report, Fiscal Year 2018, December 2017, pg. 16.
24   (PTX-543.)
             33
                The correct reduction should have been 9.1%. See Errata to Expert Report of Bernard L.
25   Fraga. (PTX-532.) Tables 4, 4A, 5, and 6 were instead calculated using a 18.96% reduction to the
     overseas population. However, since the percent of the overseas population allocated to each state
26   does not change, each state’s proportion of the estimated 2020 overseas population is unaffected.
     Therefore, my conclusions do not change when using the 9.1% figure. This concurs with findings
27   by Defendants’ expert, Dr. Stuart D. Gurrea, who states “the use of a marginally different (higher)
     Baseline apportionment population is immaterial.” (See Expert Report and Declaration of Stuart
28   D. Gurrea, Ph.D. October 3, 2018, p. 21, PTX-604, PTX 751.)
                                                      23
                                                          Trial Declaration of Bernard L. Fraga (3:18-cv-01865)
         Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 26 of 54
     `


 1          73.     Table 4: Change in Apportionment Due to a Citizenship Question (rounded average

 2   outcomes)

 3                                 2020 Baseline   Scenario A Scenario B Scenario C     Scenario D
                  Alabama                     6            7           7            7            6
 4                Alaska                      1            1           1            1            1
                  Arizona                    10           10          10           10           10
 5                Arkansas                    4            4           4            4            4
                  CALIFORNIA                 53           50          50           53           53
 6
                  Colorado                    8            8           8            8            8
                  Connecticut                 5            5           5            5            5
 7                Delaware                    1            1           1            1            1
                  Florida                    28           28          29           28           28
 8                Georgia                    14           14          14           14           14
                  Hawaii                      2            2           2            2            2
 9                Idaho                       2            2           2            2            2
                  Illinois                   17           17          17           17           17
10                Indiana                     9            9           9            9            9
                  Iowa                        4            4           4            4            4
11                Kansas                      4            4           4            4            4
                  Kentucky                    6            6           6            6            6
                  Louisiana                   6            6           6            6            6
12                Maine                       2            2           2            2            2
                  Maryland                    8            8           8            8            8
13                Massachusetts               9            9           9            9            9
                  Michigan                   13           13          13           13           13
14                Minnesota                   7            8           8            7            7
                  Mississippi                 4            4           4            4            4
15                Missouri                    8            8           8            8            8
                  Montana                     1            2           2            1            1
                  Nebraska                    3            3           3            3            3
16                Nevada                      4            4           4            4            4
                  New Hampshire               2            2           2            2            2
17                New Jersey                 12           12          12           12           12
                  New Mexico                  3            3           3            3            3
18                New York                   26           26          26           26           26
                  North Carolina             14           14          14           14           14
19                North Dakota                1            1           1            1            1
                  Ohio                       15           16          16           16           15
20                Oklahoma                    5            5           5            5            5
                  Oregon                      6            6           6            6            6
                  Pennsylvania               17           17          17           17           17
21                Rhode Island                1            1           1            1            1
                  South Carolina              7            7           7            7            7
22                South Dakota                1            1           1            1            1
                  Tennessee                   9            9           9            9            9
23                Texas                      39           38          38           38           39
                  Utah                        4            4           4            4            4
24                Vermont                     1            1           1            1            1
                  Virginia                   11           11          11           11           11
25                Washington                 10           10          10           10           10
                  West Virginia               2            2           2            2            2
                  Wisconsin                   8            8           8            8            8
26                Wyoming                     1            1           1            1            1

27

28
                                                           24
                                                                Trial Declaration of Bernard L. Fraga (3:18-cv-01865)
         Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 27 of 54
     `


 1          74.     Table 4A: Change in Apportionment Due to a Citizenship Question (unrounded

 2   average outcomes)

 3                                 2020             Scenario A Scenario B Scenario C Scenario D
                  Alabama                  6.3487      6.6807      6.6711       6.5164       6.3923
 4                Alaska                   1.0000      1.0000      1.0000       1.0000       1.0000
                  Arizona                  9.7249      9.6856      9.7081       9.6838       9.7148
 5                Arkansas                 4.0000      4.0000      4.0000       4.0000       4.0000
                  California              52.9925     49.9972     50.4965      52.5004      52.9011
 6
                  Colorado                 7.8316      7.8984      7.8705       7.8437       7.8306
                  Connecticut              4.9989      4.9993      4.9994       4.9984       4.9985
 7                Delaware                 1.0000      1.0000      1.0000       1.0000       1.0000
                  Florida                 28.4291     28.4863     28.5563      28.4052      28.4498
 8                Georgia                 14.0111     14.0712     14.0867      14.0222      14.0159
                  Hawaii                   2.0000      2.0000      2.0000       2.0000       2.0000
 9                Idaho                    2.0445      2.2328      2.1617       2.0757       2.0518
                  Illinois                16.7591     16.8430     16.8388      16.7552      16.7554
10                Indiana                  8.9935      9.0002      8.9977       8.9959       8.9930
                  Iowa                     4.0001      4.0025      4.0002       4.0001       4.0000
11                Kansas                   4.0000      4.0000      4.0000       4.0000       4.0000
                  Kentucky                 6.0000      6.0000      6.0000       6.0000       6.0000
                  Louisiana                6.0027      6.0324      6.0310       6.0068       6.0029
12                Maine                    2.0000      2.0000      2.0000       2.0000       2.0000
                  Maryland                 8.0011      8.0060      8.0052       8.0003       8.0004
13                Massachusetts            9.0108      9.0649      9.0374       9.0091       9.0096
                  Michigan                13.0693     13.3026     13.2358      13.1083      13.0700
14                Minnesota                7.3566      7.7293      7.6278       7.4250       7.3461
                  Mississippi              4.0000      4.0000      4.0000       4.0000       4.0000
15                Missouri                 8.0012      8.0257      8.0150       8.0029       8.0010
                  Montana                  1.2741      1.7637      1.6606       1.4704       1.3256
                  Nebraska                 2.9952      2.9993      2.9991       2.9978       2.9960
16                Nevada                   4.0000      4.0000      4.0000       4.0000       4.0000
                  New Hampshire            2.0000      2.0000      2.0000       2.0000       2.0000
17                New Jersey              11.9849     11.9862     11.9862      11.9732      11.9823
                  New Mexico               3.0000      3.0000      3.0000       3.0000       3.0000
18                New York                26.1316     26.2109     26.2029      26.0207      26.0964
                  North Carolina          13.9151     13.9791     13.9784      13.9391      13.9176
19                North Dakota             1.0000      1.0000      1.0000       1.0000       1.0000
                  Ohio                    15.3829     15.7760     15.6936      15.5255      15.3974
20                Oklahoma                 5.0051      5.0401      5.0289       5.0072       5.0035
                  Oregon                   5.9729      5.9940      5.9907       5.9811       5.9767
                  Pennsylvania            16.8790     17.0301     16.9901      16.9259      16.8760
21                Rhode Island             1.2160      1.4334      1.3829       1.2164       1.2098
                  South Carolina           6.9986      6.9998      6.9999       6.9994       6.9987
22                South Dakota             1.0000      1.0000      1.0000       1.0000       1.0000
                  Tennessee                8.9998      9.0063      9.0034       9.0002       8.9995
23                Texas                   38.5737     38.2290     38.3584      38.4143      38.5653
                  Utah                     4.0001      4.0027      4.0014       4.0001       4.0001
24                Vermont                  1.0000      1.0000      1.0000       1.0000       1.0000
                  Virginia                11.1733     11.4185     11.3735      11.2207      11.1983
25                Washington               9.9999     10.0157     10.0071      10.0004      10.0012
                  West Virginia            2.0021      2.0688      2.0277       2.0070       2.0021
                  Wisconsin                7.9200      7.9883      7.9760       7.9512       7.9203
26                Wyoming                  1.0000      1.0000      1.0000       1.0000       1.0000
                  TOTAL                      435          435         435          435          435
27

28
                                                            25
                                                                 Trial Declaration of Bernard L. Fraga (3:18-cv-01865)
         Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 28 of 54
     `


 1          75.    The first column of Table 4 provides the baseline apportionment estimates for each

 2   state, using the statistical formula discussed above and the 2020 population projections from

 3   Table 3. In this baseline scenario, there are changes from 2010 apportionment due to growth of

 4   the population in some states and decline in other states. Notably, California’s apportionment is

 5   unchanged from 2010 in this baseline 2020 Census scenario with no citizenship question: 53

 6   congressional seats.

 7          76.    A citizenship question on the 2020 Census would have a disproportionate, negative

 8   impact on California’s congressional apportionment. Using Scenario A, which accounts for rates

 9   of Census nonresponse due to the citizenship question by race, ethnicity, and nativity of the

10   householder, California loses three seats versus the baseline 2020 scenario (and 2010

11   apportionment), dropping from 53 to 50 seats. No other state experiences more than a one seat

12   decline under this scenario. Under Scenario B, which includes estimates of the success of a

13   targeted nonresponse follow-up effort, California still loses three congressional seats versus the

14   2020 baseline. Again, no other state experiences more than a one seat decline under this scenario.

15   For Scenarios C and D, where Table 3 indicated population declines were smaller, on average

16   California continues to hold 53 seats. However, as the next section shows, the probability of

17   losing at least one seat still increases substantially even with these more limited estimates of

18   nonresponse.

19          77.    Like Table 4, Table 4A shows the average apportionment outcomes witnessed under

20   the baseline scenario with no citizenship question (2020 Baseline), followed by four scenarios of

21   nonresponse and follow-up (Scenario A, Scenario B, Scenario C, or Scenario D), but without

22   rounding the average apportionment to the nearest whole seat. In each of the four scenarios the

23   average congressional apportionment for California decreases as compared to the baseline

24   projection.

25
            B.     Probability That a Citizenship Question Will Reduce California’s
26                 Congressional Apportionment

27          78.    Tables 4 and 4A reflect estimates of the average apportionment under the baseline

28   scenario of the 2020 Census without a citizenship question as well as under Scenarios A, B, C,
                                                      26
                                                           Trial Declaration of Bernard L. Fraga (3:18-cv-01865)
         Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 29 of 54
     `


 1   and D, which factor in the addition of the question. However, because small differences in the

 2   apportionment population for each state may make a large difference in apportionment, estimates

 3   of the average apportionment may not provide a complete picture of how much more likely

 4   certain apportionment outcomes are.’

 5          79.   To identify the probability that apportionment would be affected by the addition of a

 6   citizenship question, therefore, I accounted for uncertainty in the population projections,

 7   demographic composition of each state, rate of nonresponse, and rate of follow-up to nonresponse

 8   when calculating apportionment. This is achieved through the generation of 10,000 simulated

 9   datasets where, for each state, each of these quantities is estimated via a draw from a normal

10   distribution with a standard deviation equal to the observed variation we see in these measures for

11   each state. Simulation is a technique useful when the underlying probability is unknown or

12   complex, as is the case with the multiple inputs to the apportionment formula and apportionment

13   itself where outcomes for each state are dependent on outcomes for other states. In this way,

14   simulation is a more appropriate method of accounting for the “margin of error” in my analysis

15   because it accounts for “margins of error” in multiple estimates simultaneously.

16          80.   I conducted 10,000 simulations for each of the five scenarios—the baseline

17   population projection and Scenarios A, B, C, and D—reporting the mean result of these

18   simulations where appropriate and using the distribution of results to define the probability of

19   particular events occurring.

20   //

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28   //
                                                      27
                                                           Trial Declaration of Bernard L. Fraga (3:18-cv-01865)
         Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 30 of 54
     `


 1            81.     Table 5: Probability of Losing One or More Congressional Seats

 2                          2010 Seats 2020 Baseline        Scenario A Scenario B       Scenario C    Scenario D
          Alabama                 7               65.13%        31.93%        32.89%        48.36%         60.77%
 3        CALIFORNIA             53               26.14%        99.72%        98.69%        49.86%         29.96%

 4        Connecticut             5                0.11%         0.07%         0.06%         0.16%          0.15%
          Georgia                14                0.91%         0.67%         0.40%         0.64%          0.77%
 5        Illinois               18               99.89%        99.18%        99.49%        99.82%         99.82%
          Indiana                 9                0.65%         0.06%         0.26%         0.41%          0.70%
          Michigan               14               92.97%        69.74%        76.41%        89.16%         92.93%
 6        Minnesota               8               64.34%        27.07%        37.22%        57.50%         65.39%
          Nebraska                3                0.48%         0.07%         0.09%         0.22%          0.40%
 7        New Jersey             12                1.66%         1.83%         1.72%         2.75%          1.89%
          New York               27               80.77%        74.04%        74.54%        87.79%         83.40%
 8        Ohio                   16               61.70%        22.46%        30.71%        47.46%         60.27%
          Pennsylvania           18               99.41%        93.96%        96.39%        98.92%         99.50%
 9        Rhode Island            2               78.40%        56.66%        61.71%        78.36%         79.02%
          South Carolina          7                0.14%         0.02%         0.01%         0.06%          0.13%
10        Tennessee               9                0.07%         0.00%         0.00%         0.00%          0.05%
          Washington             10                0.12%         0.03%         0.03%         0.09%          0.05%
11        West Virginia           3               99.79%        93.12%        97.23%        99.30%         99.79%
          Wisconsin               8                8.00%         1.17%         2.40%         4.88%          7.97%
12
         Note: Only shows states where at least one seat was lost relative to 2010 apportionment in any of the 10,000
13       simulations.

14

15            82.     Table 5 is similar to Table 4, but instead of providing the mean number of seats each

16   state is apportioned, I provide the probability that each state will lose at least one seat for the

17   baseline and four undercount scenarios. In Table 5 we see that the probability of California losing

18   at least one congressional seat after the 2020 Census goes from moderately rare (26.14%) with no

19   citizenship question to a rounded 100% probability under Scenario A. After an attempt at

20   following up with voters, as in Scenario B, California still loses at least one seat 99% of the time.

21   Scenarios C and D, which are based on Census analyses accounting for only a part of nonresponse

22   in households with at least one noncitizen, still show that the probability of California losing one

23   or more congressional seats nearly doubles to become a 50-50 chance under Scenario C and

24   increases 15% under Scenario D. For no other state do we see changes in the probability of losing

25   at least one seat shift nearly as much due to the addition of a citizenship question as it does for

26   California. This indicates that the addition of a citizenship question, under any scenario, will make

27   it more likely that California will lose at least one congressional seat after the 2020 Census.

28
                                                                28
                                                                     Trial Declaration of Bernard L. Fraga (3:18-cv-01865)
         Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 31 of 54
     `


 1            83.     Table 6: Probability of Losing Two or More Congressional Seats

 2                          2010 Seats 2020 Baseline        Scenario A Scenario B        Scenario C    Scenario D

 3         CALIFORNIA            53                2.59%        95.20%        87.20%          9.92%         3.44%
           Illinois              18               24.20%        16.52%        16.63%         24.66%        24.64%
 4         Michigan              14                0.10%         0.00%         0.01%          0.01%         0.07%
           New York              27                6.13%         5.11%         5.31%         10.17%         7.02%
 5         Ohio                  16                0.01%         0.00%         0.00%          0.00%         0.00%
           Pennsylvania          18               12.69%         3.03%         4.60%          8.49%        12.90%
 6
         Note: Only shows states where at least two seats were lost relative to 2010 apportionment in any of the 10,000
 7       simulations.

 8            84.     Table 6 shows the probability of each state losing two or more seats in 2020.

 9   Examining results for California, we see that the chance of California losing two or more

10   congressional seats after the 2020 Census goes from exceptionally rare (2.6%) in the baseline

11   scenario with no citizenship question to almost guaranteed when a citizenship question is added

12   under Scenario A (95.2%), or even after a reasonable attempt at following up with voters in

13   Scenario B (87.2%). Scenarios C and D, which account for a portion of overall nonresponse

14   attributable to a citizenship question, still indicate that the probability of California losing two or

15   more congressional seats nearly triples under Scenario C and increases 33% under Scenario D

16   despite high rates of nonresponse follow-up success.

17            85.     California is the only state to be virtually guaranteed of losing two or more seats due to

18   the addition of a citizenship question when using any of the undercount scenarios, and in addition

19   to New York, is one of only two states to have a substantively significant increase in the probability

20   of losing two or more seats under any of the undercount scenarios.

21            86.     To fully visualize the range of possible apportionment outcomes for California, I

22   provide charts showing the probability of each apportionment outcome. This constitutes a

23   summary of 10,000 simulated apportionment outcomes for each scenario, again allowing me to

24   account for multiple forms of uncertainty in the population, demographic, and nonresponse

25   estimates. Most of the variation is due to uncertainty in the true population of California in 2020;

26   substantial change in population trends could take place over the next three years, based on what

27   was observed from 2007-2010. Thus, simulated outcomes of the 2020 apportionment range from

28
                                                                 29
                                                                      Trial Declaration of Bernard L. Fraga (3:18-cv-01865)
         Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 32 of 54
     `


 1   46 seats to 57 seats, but 95% of the estimates under either scenario apportion California between

 2   48 seats and 54 seats.

 3          87.   Figure 1: Simulated Apportionment, Baseline vs. Scenario A

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16          88.   For Figure 1, these apportionment simulations were conducted under two conditions:
17   a Baseline condition (depicted with gray bars) with no citizenship question on the 2020 Census,
18   and an Add Citizenship Question, Scenario A condition (depicted with black bars) where a
19   citizenship is incorporated into the 2020 Census under the assumptions of Scenario A and
20   therefore the undercount increases substantially. In Figure 1, we see that for every potential
21   apportionment outcome, the percent of simulations where California receives fewer seats than it
22   currently has is greater in Scenario A than for the 2020 baseline. Furthermore, the percent of
23   simulations where California receives more seats than it currently has is smaller in Scenario A
24   than in the baseline estimate with no citizenship question. The percent of simulations where
25   California’s apportionment is 53 seats, the status quo after the 2010 Census, is virtually zero
26   (0.3%) under Scenario A,34 while the probability of California having at least 53 seats in the
27
             34
              Even under the strictest standard measures of statistical significance, this is well beyond
28   the “margin of error” and outside the “confidence interval.”
                                                    30
                                                          Trial Declaration of Bernard L. Fraga (3:18-cv-01865)
         Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 33 of 54
     `


 1   baseline scenario is nearly 75%. Conversely, the probability of California losing 4 seats (thus

 2   dropping to 49 seats) seats under Scenario A is 24.1%, despite the fact that this never occurs in

 3   the baseline scenario.

 4          89.   Figure 2: Simulated Apportionment, Baseline vs. Scenario B

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17          90.   Figure 2 again presents the baseline scenario with no citizenship question (gray bars),
18   but now compares this baseline to Scenario B where a citizenship question is on the 2020 Census,
19   some individuals do not respond, but then an attempt at follow-up was estimated via the Census
20   2020 Survey (black bars). As indicted in Tables 4, 5, and 6, the likelihood of California losing a
21   large number of seats is reduced when accounting for follow-up. However, we still see that in
22   only a very small number of scenarios (1.3%) California is apportioned the same number of seats
23   in 2020 that it received in 2010. The probability of losing three or more seats is far higher
24   (13.2%) and, again, for every potential apportionment outcome the percent of simulations where
25   California receives fewer seats than it currently has is greater in Scenario A than for the 2020
26   baseline.
27

28
                                                      31
                                                           Trial Declaration of Bernard L. Fraga (3:18-cv-01865)
     Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 34 of 54


 1   VII.   CONCLUSION

 2          91.   I conducted a statistical analysis of a series ofrelevant data sources in order to

 3   determine the impact of the addition of a citizenship question to the 2020 Census on population

 4   counts and congressional apportiorunent. Focusing on California, I found that the addition of a

 5   citizenship question to the 2020 Census would lead to a disproportionate reduction in California's

 6   population relative to other states. This disproportionate reduction means that the addition of a

 7   citizenship question would substantially increase the probability of a reduction of the number of

 8   congressional seats apportioned to California as part of the 2020 Census.

 9

1O          I reserve the right to amend or supplement my opinions if additional information or

11   materials become available. I declare under penalty of perjury under the laws of the United States

12   and the State of California that the foregoing is true and correct to the best of my knowledge

13

14          DATED: l ~ J do- 7 /;;;_018
                           (      I


15                                                            Bernard L. Fraga

16

17

18
19

20

21

22

23

24
25
26
27

28
                                                       32
                                                            Trial Declaration of Bernard L. Fraga (3: 18-cv-O 1865)
Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 35 of 54




                EXHIBIT A
               Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 36 of 54


Bernard L. Fraga
Contact             Department of Political Science                Website: http://bernardfraga.com
Information         Indiana University                             E-Mail: bfraga@indiana.edu
                    Woodburn Hall 210                              Phone: (812) 856-0132
                    1100 E. 7th. St.
                    Bloomington, IN 47405


Academic            Indiana University, Bloomington, IN
Affiliations           Assistant Professor, Department of Political Science (2013 - )
                       Faculty Affiliate, Center for Research on Race and Ethnicity in Society (2013 - )
                       Faculty Affiliate, Latino Studies Program (2013 - )

Education           Harvard University, Cambridge, MA
                      Ph.D., Government and Social Policy (2013)
                       A.M., Political Science (2011)
                    Stanford University, Stanford, CA
                       B.A., Political Science and Linguistics (2008)
                          Degree Conferred with Distinction and Departmental Honors

Research            Electoral Politics, Institutions, and Policy - Race, Ethnicity, and Politics - Political Par-
Interests           ticipation - Representation, Parties, and Partisanship - Campaigns - Political Geography

Book                Fraga, Bernard L. (2018) The Turnout Gap: Race, Ethnicity, and Political Inequality in
                      a Diversifying America. New York: Cambridge University Press.

Journal             Fraga, Bernard L. and Eitan D. Hersh. (2018) “Are Americans Stuck in Uncompetitive
Articles              Enclaves? An Appraisal of U.S. Electoral Competition.” Quarterly Journal of Political
                      Science 13 (3): 291-311.

                    Fraga, Bernard L. (2016) “Candidates or Districts? Reevaluating the Role of Race in
                      Voter Turnout.” American Journal of Political Science. 60 (1): 97-122.

                    Fraga, Bernard L. (2016) “Redistricting and the Causal Impact of Race on Voter
                      Turnout.” Journal of Politics 78 (1): 19-34.

                    Ansolabehere, Stephen and Bernard L. Fraga. (2016) “Do Americans Prefer Co-Ethnic
                     Representation? The Impact of Race on House Incumbent Evaluations.” Stanford
                     Law Review 68 (6): 1553-1594.

                    Fraga, Bernard L. and Julie Lee Merseth. (2016) “Examining the Causal Impact of the
                      Voting Rights Act Language Minority Provisions.” Journal of Race, Ethnicity, and
                      Politics 1 (1): 31-59.

                    Fraga, Bernard L. and Eitan D. Hersh. (2011) “Voting Costs and Voter Turnout in
                      Competitive Elections.” Quarterly Journal of Political Science 5 (4): 339-356.

                                                       1
               Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 37 of 54


Other               McElwee, Sean, Jesse H. Rhodes, Brian F. Schaffner, and Bernard L. Fraga. (2018) “The
Publications         Missing Obama Millions.” New York Times. March 10.

                    Fraga, Bernard L., Sean McElwee, Jesse Rhodes, and Brian Schaffner. (2017) “Why
                      did Trump win? More whites—and fewer blacks—actually voted.” Washington Post,
                      Monkey Cage Blog. May 8.

                    Fraga, Bernard L. and Brian Schaffner. (2016) “Who’s voting early? Latino turnout is
                      surging, but white turnout is, too.” Washington Post, Monkey Cage Blog. Nov 4.

                    Fraga, Bernard L. (2016) Review of American Identity and the Politics of Multicultur-
                      alism by Jack Citrin and David O. Sears. Perspectives on Politics 14 (2): 562-564.

                    Fraga, Bernard L. (2015) “The Voting Rights Act turns 50 today. Here are three trends
                      in minority voting you should know about.” Washington Post, Monkey Cage Blog.
                      Aug 6.

                    Fraga, Bernard L. (2013) “The SCOTUS Majority Is Missing Exactly What the VRA
                      Sought to Remedy.” Monkey Cage Blog. Jun 27.

Working             “One Run Leads to Another: Minority Incumbents and the Emergence of Lower Ticket
Papers                Minority Candidates” with Eric Gonzalez Juenke and Paru Shah

                    “Are Minority Candidates Penalized by Party Politics? Race, Gender, and Access to
                      Party Support and Donor Networks” with Hans J.G. Hassell

                    “Who Does Voter ID Keep from Voting?” with Michael G. Miller

                    “Using Nationwide Voter Files to Study the Effects of Election Laws” with John B.
                      Holbein and Christopher Skovron

                    “Measuring College Student Voter Turnout” with John B. Holbein

                    “Evaluating Patterns in Women’s Turnout at the State and District Level: Evidence
                      from 2006-2016” with Katelyn Stauffer

                    “Race, Party, and Candidate Prospects in the Multiple Stages of Congressional Elections”

                    “How the Interplay between Individual and District Partisanship Affects Turnout” with
                      Daniel Moskowitz and Benjamin Schneer

                    “Abandoning (Partisan)ship? Dynamics of Latino Party Identification, 1989-2017” with
                      Colin Fisk

                    “Testing the ‘Two Sides of Racialization” ’ with Christopher DeSante and Matthew Hayes

                    “Panel Attrition in Voter Files: An Argument for Keeping Dropped Voters” with Bradley
                      Spahn and Alan N. Yan

                    “Winning the Race, Losing the Base? Minority Candidates and Electoral Competition”

Teaching            Indiana University, Bloomington, IN

                       Voting, Elections, and Public Opinion (Undergraduate)


                                                     2
           Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 38 of 54


                     Racial and Ethnic Politics in the U.S. (Undergraduate)
                     Election Law and Voting Rights (Undergraduate)
                     Analyzing Politics (Undergraduate)
                     Electoral Politics and Political Participation (Graduate)
                     The Politics of Race, Ethnicity, Gender, and Identity (Graduate)
                     American Politics Workshop (Graduate)

                  Harvard University, Cambridge, MA

                     Teaching Fellow/Tutor, Sophomore Tutorial on Democracy (Undergraduate)
                     Teaching Fellow, American Government (Undergraduate)

Grants, Awards,   Midwest Political Science Association Latino Caucus Early Career Award (2018)
& Fellowships
                  Visiting Scholar (non-residential) (2017-2019)
                  Institute for Democracy & Higher Education, Tufts University

                  Indiana University Summer Instructional Development Fellowship (2017)

                  New Initiatives Grant (2017)
                  Massachusetts Institute of Technology Election Data and Science Lab

                  Indiana University Latino Faculty and Staff Council Emerging Scholar Award (2017)

                  Indiana University Trustees Teaching Award (2015)

                  Midwest Political Science Association Lucius Barker Award (2015)

                  Best Dissertation Award Honorable Mention (2014)
                  American Political Science Association Race, Ethnicity, and Politics Section

                  Harvard Graduate Prize Dissertation Completion Fellowship (2012-2013)

                  Harvard University Center for American Politics Travel Grant (2012)

                  Harvard University Certificate of Distinction in Teaching (2011, 2012)

                  SSRC Graduate Studies Enhancement Grant (2010, 2011, 2012)

                  NSF-IGERT Doctoral Fellow (2009-2011)
                  Multidisciplinary Program in Inequality & Social Policy, Harvard University

                  American Political Science Association Minority Fellow (2008-2010)

                  Mellon Mays Undergraduate Fellowship (2006-2008)

Conference &      Invited Talk: University of Pittsburgh Seminar in Representation and Identity Poli-
Workshop          tics. (Scheduled) “Separating Race and Party in Congressional Elections”
Presentations

                                                   3
Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 39 of 54


     Invited Talk: Princeton Conference on Identity and Inequality. (Scheduled) “The
     Turnout Gap: Causes and Consequences of Racial/Ethnic Disparities in Voter Turnout”

     American Political Science Association Annual Meeting, August 31, 2018. “Measuring
     College Student Voter Turnout” (with John B. Holbein)

     Invited Talk: Spring Conference on American Politics, University of California San
     Diego Center for American Politics, May 24, 2018. “Who Does Voter ID Keep from
     Voting?”

     Invited Talk: Race, Ethnicity, and Politics Workshop, Northwestern University, Febru-
     ary 23, 2018. “The Turnout Gap: Causes and Consequences of Racial/Ethnic Disparities
     in Voter Turnout.”

     Invited: Symposium Rapporteur for The New American Electorate Beyond the Voting
     Booth: Building an Inclusive Democracy, The Ohio State University, November 30 -
     December 1, 2017.

     American Political Science Association Annual Meeting, September 1, 2017. “Are Minor-
     ity Candidates Penalized by Party Politics? Race, Gender, and Access to Party Support
     and Donor Networks” (with Hans J.G. Hassell)

     American Political Science Association Annual Meeting, September 1, 2017. “Mobilizing
     College Students through Peer-based Voter Registration Reminders.” (with Katherine
     Hitchcock and Nina Wornhoff )

     Election Sciences, Reform, and Administration Summer Conference, July 27, 2017.
     “Panel Attrition in Voter Files: An Argument for Keeping Dropped Voters.” (with
     Bradley Spahn and Alan Yan)

     Invited Talk: American Politics Workshop, Columbia University, April 25, 2017. “The
     Turnout Gap: Exploring the Causes and Consequences of Racial/Ethnic Differences in
     Voter Turnout.”

     Midwest Political Science Association Annual Meeting, April 6, 2017. “Let’s Party: How
     the Interplay between Individual and District Partisanship Affects Turnout” (with Daniel
     Moskowitz and Benjamin Schneer)

     Invited Talk: Research on Individuals, Politics, and Society Speaker Series, Vanderbilt
     University, February 27, 2017. “The Turnout Gap: Exploring the Causes and Conse-
     quences of Racial/Ethnic Differences in Voter Turnout.”

     Invited Talk: Speaker Series, Rice University, January 27, 2017. “The Turnout Gap:
     Examining the Causes and Consequences of Racial/Ethnic Differences in Voter Turnout.”

     American Politics Workshop, Indiana University, January 20, 2017. “The Turnout Gap:
     Race, Ethnicity, and Political Inequality in a Diversifying America.”



                                      4
Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 40 of 54


     Invited Talk: ICPSR Summer Institute Blalock Lecture, August 4, 2016. “Using Big
     Data to Measure, Map, and Explain Racial Differences in Voter Turnout.”

     Midwest Political Science Association Annual Meeting, April 10, 2016. “Racial Coat-
     tails: How Top-Ticket Minority Candidates Affect the Emergence and Success of Lower
     Ticket Minority Candidates.” (with Eric Juenke and Paru Shah)

     Midwest Political Science Association Annual Meeting, April 10, 2016. “Robust Com-
     petition: The American Voter’s Experience with Close Elections.” (with Eitan Hersh)

     Midwest Political Science Association Annual Meeting, April 8, 2016. “How Demograph-
     ics and Geography Shape Minority Turnout Rates.”

     Workshop on Race, Ethnicity, and Migration, Indiana University, February 4, 2016.
     “How Age Shapes Minority Turnout Rates.”

     Invited Talk: American Politics Workshop, University of Chicago, Nov 9, 2015. “Chang-
     ing Districts, Changing Turnout: Redistricting and Minority Political Participation.”

     American Politics Workshop, Indiana University, October 30, 2015. “Changing Districts,
     Changing Turnout: Redistricting and Minority Political Participation.”

     Midwest Political Science Association Annual Meeting, April 16, 2015. “Turning Sour
     Grapes into Wine: Voter Mobilization after Divisive Primaries.”

     Western Political Science Association Meeting, April 2, 2015. “Turning Sour Grapes into
     Wine: Voter Mobilization after Divisive Primaries.”

     Invited: Workshop Participant and Panelist, Harvard Kennedy School Ash Center for
     Democratic Governance and Innovation, March 26, 2015. “How Data is Helping Us Un-
     derstand Voting Rights After Shelby County v. Holder.”

     Invited: Panelist, Neal-Marshall Black Culture Center, November 10, 2014. “Rights
     and Retrospectives: The Civil Rights Act at 50.”

     American Political Science Association Annual Meeting, Aug 30, 2014. “Examining the
     Causal Impact of the Voting Rights Act Language Minority Provisions.” (with Julie Lee
     Merseth)

     American Political Science Association Annual Meeting, Aug 29, 2014. “A Misreported
     Registration Gap? Race and Survey Misreporting of Voter Registration Status.”

     Midwest Political Science Association Annual National Conference, Apr 4, 2014. “As-
     sessing the Causal Impact of Race-Based Districting on Voter Turnout.” Winner, Lucius
     Barker Award for best paper on a topic investigating race or ethnicity and politics and
     honoring the spirit and work of Professor Barker.

     Invited Talk: Social Science Research Commons Workshop in Methods, Indiana Uni-


                                     5
             Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 41 of 54


                  versity, Dec 3, 2013. “Using the Catalist Database to Study Political Participation.”

                  Politics of Race, Immigration, and Ethnicity Consortium Meeting, UC-Riverside, Sep
                  27, 2013. “Assessing the Causal Impact of Race-Based Districting on Voter Turnout.”

                  Symposium on the Politics of Immigration, Race, and Ethnicity, Yale University, Oct
                  12, 2012. “Candidates or Influence? Reevaluating the Role of Race in Voter Turnout.”

                  American Politics Research Workshop, Harvard University, Sep 18, 2012. “Candidates
                  or Influence? Reevaluating the Role of Race in Voter Turnout.”

                  Midwest Political Science Association Annual National Conference, Apr 13, 2012. “Can-
                  didates or Context? Evaluating the Determinants of Minority Voter Turnout.”

                  American Politics Research Workshop, Harvard University, Oct 25, 2011. “Partisan In-
                  fluence and Race in Congressional Elections.”

                  American Political Science Association Annual Meeting, Sep 1, 2011. “Where’s the
                  Party? Partisan Influence and Race in Congressional Elections.”

                  Political Psychology and Behavior Workshop, Harvard University, Mar 11, 2011. “Party
                  Coalitions and Minority Candidate Emergence.”

                  American Politics Research Workshop, Harvard University, Feb 24, 2011. “Group-Level
                  Political Incorporation into Partisan Coalitions.”

                  American Political Science Association Annual Meeting, Sep 3, 2010. “The (Surprising)
                  Short-Term Impact of the Language Provisions of the VRA.”

                  Political Psychology and Behavior Workshop, Institute for Quantitative Social Science,
                  Harvard University, Mar 5, 2010. “Randomly Assigned Voting Costs in Competitive
                  Elections.” (with Eitan Hersh)

Advising &        Ph.D. Dissertation Committee Chair and Member, Indiana University (2013 - )
Service
                  Master’s Thesis Examiner in Political Science, Freie Universität Berlin (2017-2018)

                  Faculty Mentor, Center for Research on Race and Ethnicity in Society Postdoctoral
                  Scholar, Indiana University (2017 - )

                  Faculty Mentor, Center for Research on Race and Ethnicity in Society Undergraduate
                  Research Program, Indiana University (2017 - 2018)

                  Honors Thesis Mentor, Department of Political Science, Indiana University (2014-2016,
                  2018 -)

                  Faculty Mentor, Cox Research Scholars Program, Indiana University (2013 - )

                  Member, Diversity and Affirmative Action Committee, Bloomington Faculty Council,


                                                   6
               Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 42 of 54


                    Indiana University (2016-2017)

                    Board Member, All In Campus Democracy Project and Big 10 Voting Challenge, Indi-
                    ana University (2016, 2018)

                    Coordinator, Department of Political Science American Politics Subfield, Indiana Uni-
                    versity (2018 - )

                    Co-coordinator, Department of Political Science Political Analytics Program, Indiana
                    University (2018 - )

                    Member, Department of Political Science Development Committee, Indiana University
                    (2018-2019)

                    Member, Department of Political Science Personnel Committee, Indiana University
                    (2017-2018)

                    Member, Department of Political Science Graduate Program and Admissions Commit-
                    tee, Indiana University (2013-2017)

                    Member, Department of Political Science Undergraduate Program Committee, Indiana
                    University (2015-2016)

                    Member, Department of Political Science Graduate Awards Committee, Indiana Uni-
                    versity (2014-2015)

                    Member, Center for Research on Race and Ethnicity in Society Postdoctoral Fellowship
                    Selection Committee, Indiana University (2014)

Professional        Reviewer: American Political Science Review ; American Journal of Political Science;
Activities &        Journal of Politics; Journal of Race, Ethnicity, and Politics; Cambridge University
Affiliations        Press; Oxford University Press; W.W. Norton & Co.; British Journal of Political Sci-
                    ence; Political Analysis; Political Research Quarterly; Political Psychology; Public Opin-
                    ion Quarterly; Legislative Studies Quarterly; Political Behavior ; American Politics Re-
                    search; Politics, Groups, and Identities

                    Member, Western Political Science Association Committee on the Status of Latinos/as
                    in the Profession (2017-2019, Chair 2018-2019)

                    Member, Executive Committee, Section on Race, Ethnicity, and Politics, American Po-
                    litical Science Association (2019-2021)

                    Member, Nominations Committee, Section on Race, Ethnicity, and Politics, American
                    Political Science Association (2017-2019)

                    Research Affiliate, Democracy Fund Voter Study Group (2018 - )

                    Co-Organizer, Symposium on the Politics of Immigration, Race, and Ethnicity (SPIRE)
                    (2016 - ), Institution Host (2014)

                    Program Co-Chair, Election Sciences, Reform, and Administration (ESRA) Summer
                    Conference (2017)

                                                      7
Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 43 of 54



     Chair, Lucius Barker Award Selection Committee, Midwest Political Science Association
     (2017-2018)

     Member: American Political Science Association; Midwest Political Science Association;
     Western Political Science Association




                                     8
Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 44 of 54




                EXHIBIT B
        Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 45 of 54




             LIST OF SOURCES: TRIAL DECLARATION OF DR. BERNARD L. FRAGA
              State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865


The following is a list of sources relied on by Dr. Bernard L. Fraga when forming his expert
opinion, as articulated in his Trial Declaration:

   Articles, Books, Reports, Documents

   •   Albert E. Fontenot, Jr., 2020 Census Program Memorandum Series: 2018.10, April 16,
       2018, available at https://www2.census.gov/programs-surveys/decennial/2020/program-
       management/memo-series/2020-memo-2018_10.pdf (PTX-582)

   •   David J. Brown, Misty L. Heggeness, Suzanne M. Dorinski, Lawrence Warren, & Moises
       Yi, Understanding the Quality of Alternative Citizenship Data Sources for the 2020
       Census, August 6, 2018 (PTX-160)

   •   Defense Manpower Requirements Report, Fiscal Year 2011, February 2011 (PTX-542)

   •   Defense Manpower Requirements Report, Fiscal Year 2018, December 2017 (PTX-543)

   •   Expert Report and Declaration of Christopher Warshaw, Ph.D., New York Immigration
       Coalition v. United States Department of Commerce, No. 1:18-cv-05025 (S.D.N.Y.),
       Sept. 7, 2018

   •   Expert Report of Bernard L. Fraga (PTX-530)

           o Supplement Report of Bernard L. Fraga (PTX-531)

           o Errata to Expert Report of Bernard L. Fraga (PTX-532)

           o Curriculum Vitae of Bernard L. Fraga (PTX-533)

   •   Expert Report of Dr. Colm O’Muircheartaigh (PTX-712)

   •   Expert Report of Dr. Matthew A. Barreto (PTX-499)

   •   Expert Report of Stuart Gurrea (PTX-751)

   •   Karen M. Mills, Census 2000 Brief, Congressional Apportionment, issued July 2001,
       available at https://www.census.gov/population/apportionment/files/
       2000%20Apportionment%20Brief.pdf



                                                                                               1
    Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 46 of 54



•   Kristin D. Burnett, 2010 Census Briefs, Congressional Apportionment, issued November
    2011, available at https://www.census.gov/prod/cen2010/briefs/c2010br-08.pdf

•   Memorandum from Secretary Ross to Karen Dunn Kelley re Reinstatement of
    Citizenship Question on the 2020 Decennial Census Questionnaire (3/26/18) (PTX-026)

•   Mikelyn Meyers, U.S. Census Bureau, Respondent Confidentiality Concerns in
    Multilingual Pretesting Studies and Possible Effects on Response Rates and Data Quality
    for the 2020 Census (May 16, 2018) (PTX-158)

•   Rob J. Hyndman & George Athanasopoulos, Forecasting: Principles and Practice
    (2018), available at https://otexts.org/fpp2/index.html

•   Thomas Mule, “Census Coverage Measurement Estimation Report: Summary of
    Estimates of Coverage for Persons in the United States,” DSSD 2010 Census Coverage
    Measurement Memorandum Series, 2010-G-01, May 22, 2012 (PTX-211)

•   Thomas Mule, “Census Coverage Measurement Estimation Report: Summary of
    Estimates of Coverage for Housing Units in the United States,” DSSD 2010 Census
    Coverage Measurement Memorandum Series, 2010-G-02, May 22, 2012

•   U.S. Census Bureau, 2020 Census Detailed Operational Plan for: 18. Nonresponse
    Followup Operation (NRFU) (PTX-539)

•   U.S. Census Bureau, American Community Survey Office, American Community Survey
    2016, ACS 1-Year PUMS Files ReadMe, available at https://www2.census.gov/
    programs-surveys/acs/tech_docs/pums/ACS2016_PUMS_README.pdf?#

•   U.S. Census Bureau, American Community Survey Public Use Microdata Sample
    (PUMS) Documentation, available at: https://www.census.gov/programs-
    surveys/acs/technical-documentation/pums.html (PTX-540)

•   U.S. Census Bureau, Apportionment of the U.S. House of Representatives, available at
    https://www.census.gov/prod/3/98pubs/CPH-2-US.PDF

•   U.S. Census Bureau, Center for Survey Measurement (CSM), Memorandum for
    Associate Directorate for Research and Methodology (ADRM) re: Respondent
    Confidentiality Concerns (Sept. 20, 2017) (PTX-307)

•   U.S. Census Bureau, Congressional Apportionment, Computing Apportionment,
    available at: https://www.census.gov/population/apportionment/about/computing.html
    (PTX-541)




                                                                                           2
    Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 47 of 54



•   U.S. Census Bureau, Data, State Population Totals and Components of Change: 2010-
    2017, available at: https://www.census.gov/data/datasets/2017/demo/popest/state-
    total.html

•   U.S. Census Bureau, Data Sets, available at: https://www2.census.gov/programs-
    surveys/popest/datasets/2000-2007/state/asrh

•   U.S. Census Bureau, Methodology for the Intercensal Population and Housing Unit
    Estimates: 2000 to 2010 (Revised October 2012), available at:
    https://www2.census.gov/programs-surveys/popest/technical-
    documentation/methodology/intercensal/2000-2010-intercensal-estimates-
    methodology.pdf (PTX-537)

•   U.S. Census Bureau, “Methodology for the United States Population Estimates: Vintage
    2017, Nation, States, Counties, and Puerto Rico – April 1, 2010 to July 1, 2017” (PTX-
    782)

•   U.S. Census Bureau, Population and Housing Unit Estimates, available at:
    https://www.census.gov/programs-surveys/popest.html

•   U.S. Census Bureau, Population and Housing Unit Estimates, Frequently Asked
    Questions, available at: http://www.census.gov/programs-surveys/popest/about/faq.html
    (PTX-583)

Other Materials

•   00pvalues.txt [FRAGA_00001] (PTX-544)

•   90pvalues.txt [FRAGA_00002] (PTX-545)

•   1970a_us1-03.pdf [FRAGA_00003-FRAGA_00033] (PTX-546)

•   1970a_v1pAs1-01.pdf [FRAGA_00034-FRAGA_00065] (PTX-547)

•   2000PHC3TableA.pdf [FRAGA_00066] (PTX-548)

•   PUMSDataDict16.pdf [FRAGA_00067-FRAGA_00212] (PTX-549)

•   sc-est2007-alldata6.pdf [FRAGA_00213-FRAGA_00214] (PTX-550)

•   sc-est2017-alldata6.pdf [FRAGA_00215-FRAGA_00216] (PTX-551)

•   2010CensusOverseasCounts.xlsx [FRAGA_00217] (PTX-552)

•   2016 ACS PUMS 1-Year.txt [FRAGA_00218] (PTX-553)

                                                                                             3
    Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 48 of 54



•   ApportionmentPopulation2010.xlsx [FRAGA_00219] (PTX-554)

•   PriorityValues2010.xls [FRAGA_00220] (PTX-555)

•   sc-est2017-alldata6.csv [FRAGA_00221] (PTX-556)

•   tab01.xls [FRAGA_00222] (PTX-557)

•   tab03.xls [FRAGA_00223] (PTX-558)

•   sc-est2007-alldata6.csv [FRAGA_00224] (PTX-559)

•   FRAGA_00226_Apportion_Function.R [FRAGA_00226] (PTX-561)

•   FRAGA_00227_Fraga_BaselineProjection.csv [FRAGA_00227] (PTX-562)

•   FRAGA_00228_LongScript_Baseline.R [FRAGA_00228] (PTX-563)

•   FRAGA_00229_LongScript_Scenario1.R [FRAGA_00229] (PTX-564)

•   FRAGA_00230_LongScript_Scenario2.R [FRAGA_00230] (PTX-565)

•   FRAGA_00231_LongScript_Scenario3.R [FRAGA_00231] (PTX-566)

•   FRAGA_00232_LongScript_Scenario4.R [FRAGA_00232] (PTX-567)

•   FRAGA_00233_NonCitizenHouse_Proportions.csv [FRAGA_00233] (PTX-568)

•   FRAGA_00234_PUMS Calculations.R [FRAGA_00234] (PTX-569)

•   FRAGA_00235_RaceNativity_Proportions.csv [FRAGA_00235] (PTX-570)

•   FRAGA_00236_ResponseRates_Scenario1.csv [FRAGA_00236] (PTX-571)

•   FRAGA_00237_ResponseRates_Scenario2_NRFU.csv [FRAGA_00237] (PTX-572)

•   FRAGA_00238_ResponseRates_Scenario3.csv [FRAGA_00238] (PTX-573)

•   FRAGA_00239_ResponseRates_Scenario4_NRFU.csv [FRAGA_00239] (PTX-574)

•   FRAGA_00240_Seats_80-10.csv [FRAGA_00240] (PTX-575)

•   FRAGA_00241_State Names Merge Dictionary.csv [FRAGA_00241] (PTX-576)

•   FRAGA_00242_Table1.R [FRAGA_00242] (PTX-577)


                                                                           4
    Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 49 of 54



•   FRAGA_00243_Table2.R [FRAGA_00243] (PTX-578)

•   FRAGA_00244_Table3.R [FRAGA00244] (PTX-579)

•   FRAGA_00245_Table456.R [FRAGA00245] (PTX-580)

•   FRAGA_00246_PC80-1-A1.pdf [FRAGA00246-FRAGA00561] (PTX-581)




                                                                      5
Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 50 of 54




                EXHIBIT C
Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 51 of 54




   DATA TABLES FROM EXPERT REPORT OF DR. MATTHEW A. BARRETO
    State of California, et al. v. Wilbur L. Ross, et al., No. 3:18-cv-01865




                                                                               1
Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 52 of 54




                EXHIBIT D
                                         Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 53 of 54


                             Asian_
                 Asian_F_nrf US_nrf            Latino_F_nrf Latino_US_n                                  Asian_
State            u           u      Black_nrfu u            rfu         Other_nrfu White_nrfu Asian_F_sd US_sd Black_sd  Latino_F_sd Latino_US_sd Other_sd White_sd
Alabama            0.0039901      0 0.6215541 0.4730633 0.3216129 0.7475773 0.5464857 0.063041                0 0.1749581 0.1732567     0.1295335 0.4322288 0.0717276
Alaska             0.0039901      0 0.6215541 0.4730633 0.3216129 0.7475773 0.5464857 0.063041                0 0.1749581 0.1732567     0.1295335 0.4322288 0.0717276
Arizona            0.0039901      0 0.6215541 0.4730633 0.3216129 0.7475773 0.5464857 0.063041                0 0.1749581 0.1732567     0.1295335 0.4322288 0.0717276
Arkansas           0.0039901      0 0.6215541 0.4730633 0.3216129 0.7475773 0.5464857 0.063041                0 0.1749581 0.1732567     0.1295335 0.4322288 0.0717276
California                 0      0 0.2966409 0.4479022 0.4279232 0.0026199 0.1993841                  0      0 0.0615155 0.1062351     0.1706387 0.0024402 0.0767383
Colorado           0.0039901      0 0.6215541 0.4730633 0.3216129 0.7475773 0.5464857 0.063041                0 0.1749581 0.1732567     0.1295335 0.4322288 0.0717276
Connecticut        0.0039901      0 0.6215541 0.4730633 0.3216129 0.7475773 0.5464857 0.063041                0 0.1749581 0.1732567     0.1295335 0.4322288 0.0717276
Delaware           0.0039901      0 0.6215541 0.4730633 0.3216129 0.7475773 0.5464857 0.063041                0 0.1749581 0.1732567     0.1295335 0.4322288 0.0717276
District of 
Columbia          0.0039901     0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
Florida           0.0039901     0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
Georgia           0.0039901     0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
Hawaii            0.0039901     0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
Idaho             0.0039901     0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
Illinois          0.0039901     0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
Indiana           0.0039901     0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
Iowa              0.0039901     0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
Kansas            0.0039901     0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
Kentucky          0.0039901     0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
Louisiana         0.0039901     0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
Maine             0.0039901     0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
Maryland          0.0039901     0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
Massachusetts     0.0039901     0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
Michigan          0.0039901     0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
Minnesota         0.0039901     0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
Mississippi       0.0039901     0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
Missouri          0.0039901     0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
Montana           0.0039901     0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
Nebraska          0.0039901     0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
Nevada            0.0039901     0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
New Hampshire     0.0039901     0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
New Jersey        0.0039901     0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
New Mexico        0.0039901     0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
New York          0.0039901     0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
North Carolina    0.0039901     0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
North Dakota      0.0039901     0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
Ohio              0.0039901     0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
Oklahoma          0.0039901     0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
Oregon            0.0039901     0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
                                      Case 3:18-cv-02279-RS Document 129 Filed 12/28/18 Page 54 of 54


Pennsylvania     0.0039901   0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
Rhode Island     0.0039901   0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
South Carolina   0.0039901   0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
South Dakota     0.0039901   0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
Tennessee        0.0039901   0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
Texas            0.0039901   0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
Utah             0.0039901   0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
Vermont          0.0039901   0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
Virginia         0.0039901   0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
Washington       0.0039901   0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
West Virginia    0.0039901   0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
Wisconsin        0.0039901   0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
Wyoming          0.0039901   0   0.6215541   0.4730633   0.3216129   0.7475773   0.5464857   0.063041   0   0.1749581   0.1732567   0.1295335   0.4322288   0.0717276
